UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Master Intermediate Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: December 31, 2007 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/07 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 20, 2037 to October 20, 2037 $2,229,859 U.S. Government Agency Mortgage Obligations (18.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, July 1, 2021 59,960 61,299 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from March 1, 2036 to December 1, 2036 1,723,620 1,772,030 6s, with due dates from August 1, 2037 to September 1, 2037 5,014,847 5,096,376 6s, May 1, 2021 4,264,705 4,363,992 5 1/2s, with due dates from May 1, 2037 to December 1, 2037 7,093,805 7,083,552 5 1/2s, with due dates from March 1, 2020 to January 1, 2021 1,653,614 1,676,179 5 1/2s, TBA, January 1, 2038 83,800,000 83,669,063 5s, May 1, 2021 94,381 94,436 4 1/2s, with due dates from August 1, 2033 to June 1, 2034 2,656,817 2,522,086 Total U.S. government and agency mortgage obligations (cost $106,917,595) U.S. TREASURY OBLIGATIONS (13.9%)(a) Principal amount Value U.S. Treasury Inflation Index Notes 2 3/8s, January 15, 2017 $4,042,155 $4,270,158 U.S. Treasury Notes 6 1/2s, February 15, 2010 7,500,000 8,020,898 4 1/4s, August 15, 2013 38,008,000 39,379,853 3 1/4s, August 15, 2008 27,242,000 27,222,846 Total U.S. treasury obligations (cost $77,149,636) COLLATERALIZED MORTGAGE OBLIGATIONS (21.0%)(a) Principal amount Value Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 7.365s, 2036 $52,000 $5,223 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 325,000 333,136 FRB Ser. 07-3, Class A3, 5.838s, 2049 168,000 168,436 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 149,002 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 307,510 Banc of America Funding Corp. Ser. 07-4, Class 4A2, Interest Only (IO), 5 1/2s, 2034 2,682,846 564,225 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 7.028s, 2022 645,000 610,286 Banc of America Mortgage Securities IFB Ser. 06-2, Class A4, IO, 0.535s, 2046 915,954 11,722 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 1.55s, 2037 1,451,636 216,294 Ser. 07-1, Class S, IO, 1.211s, 2037 4,068,690 455,693 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.449s, 2032 410,000 425,428 Ser. 07-PW17, Class A3, 5.736s, 2050 2,068,000 2,071,081 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.065s, 2050 62,784,000 555,406 Broadgate Financing PLC sec. FRB Ser. D, 7.044s, 2023 (United Kingdom) GBP 425,125 743,668 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 1.785s, 2037 $1,909,074 107,665 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 106,000 107,465 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.062s, 2044 36,703,516 306,805 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-F10A, Class A1, 5.128s, 2017 253,745 252,482 Countrywide Home Loans Ser. 05-2, Class 2X, IO, 1.16s, 2035 3,469,343 73,182 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 1.317s, 2035 3,583,521 209,980 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 562,000 574,846 Ser. 07-C5, Class A3, 5.694s, 2040 11,100,000 11,123,932 IFB Ser. 06-9, Class 7A2, IO, 1.685s, 2036 4,427,176 140,425 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 5.465s, 2017 251,000 239,626 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class L, 6.878s, 2020 699,000 688,515 FRB Ser. 05-TFLA, Class K, 6.328s, 2020 388,000 384,120 Ser. 98-C1, Class F, 6s, 2040 966,000 897,277 Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 236,093 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.41s, 2031 6,446,604 92,922 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 274,944 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 915,958 795,574 European Loan Conduit 144A FRB Ser. 22A, Class D, 7.122s, 2014 (Ireland) GBP 507,000 908,618 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 7 1/8s, 2014 (United Kingdom) GBP 276,512 473,986 Fannie Mae IFB Ser. 06-70, Class SM, 13.473s, 2036 $244,429 306,726 IFB Ser. 06-62, Class PS, 10.71s, 2036 721,597 907,302 IFB Ser. 06-76, Class QB, 10.41s, 2036 1,744,250 2,201,713 IFB Ser. 06-70, Class SJ, 10.41s, 2036 119,724 151,336 IFB Ser. 06-63, Class SP, 10.11s, 2036 1,901,903 2,365,436 IFB Ser. 07-W7, Class 1A4, 9.99s, 2037 589,360 703,024 IFB Ser. 06-104, Class GS, 9.403s, 2036 363,686 440,773 IFB Ser. 06-60, Class TK, 9.14s, 2036 533,781 624,680 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 270,956 293,334 Ser. 02-T19, Class A3, 7 1/2s, 2042 225,962 243,199 Ser. 02-14, Class A2, 7 1/2s, 2042 1,674 1,790 Ser. 01-T10, Class A2, 7 1/2s, 2041 213,902 229,835 Ser. 02-T4, Class A3, 7 1/2s, 2041 996 1,062 Ser. 01-T3, Class A1, 7 1/2s, 2040 140,448 149,465 Ser. 01-T1, Class A1, 7 1/2s, 2040 426,330 450,675 Ser. 99-T2, Class A1, 7 1/2s, 2039 171,424 185,316 Ser. 00-T6, Class A1, 7 1/2s, 2030 82,696 88,418 Ser. 01-T4, Class A1, 7 1/2s, 2028 402,313 437,101 Ser. 04-W12, Class 1A3, 7s, 2044 314,607 337,011 Ser. 01-T10, Class A1, 7s, 2041 851,294 898,944 IFB Ser. 05-74, Class CP, 6.912s, 2035 505,177 574,518 IFB Ser. 06-27, Class SP, 6.728s, 2036 791,000 897,540 IFB Ser. 06-8, Class HP, 6.728s, 2036 845,742 958,017 IFB Ser. 06-8, Class WK, 6.728s, 2036 1,349,796 1,517,001 IFB Ser. 05-106, Class US, 6.728s, 2035 1,226,383 1,393,671 IFB Ser. 05-99, Class SA, 6.728s, 2035 598,724 663,489 IFB Ser. 05-115, Class NQ, 6.694s, 2036 286,922 316,326 IFB Ser. 05-74, Class CS, 6.641s, 2035 575,947 632,257 Ser. 371, Class 2, IO, 6 1/2s, 2036 1,003,740 220,332 IFB Ser. 06-60, Class CS, 6.252s, 2036 864,018 915,971 IFB Ser. 05-114, Class SP, 6.201s, 2036 357,635 376,068 IFB Ser. 05-95, Class CP, 5.437s, 2035 91,262 98,519 IFB Ser. 05-95, Class OP, 5.328s, 2035 353,113 368,653 IFB Ser. 05-83, Class QP, 4.745s, 2034 204,738 208,384 IFB Ser. 07-W6, Class 6A2, IO, 2.935s, 2037 1,176,889 117,006 IFB Ser. 06-90, Class SE, IO, 2.935s, 2036 2,062,419 253,667 IFB Ser. 03-66, Class SA, IO, 2.785s, 2033 993,808 102,136 IFB Ser. 07-W6, Class 5A2, IO, 2.425s, 2037 1,559,446 147,016 IFB Ser. 07-W2, Class 3A2, IO, 2.415s, 2037 1,569,718 141,511 IFB Ser. 05-113, Class AI, IO, 2.365s, 2036 672,383 68,815 IFB Ser. 05-113, Class DI, IO, 2.365s, 2036 5,334,093 450,299 IFB Ser. 06-60, Class SI, IO, 2.285s, 2036 1,567,980 155,781 IFB Ser. 07-W7, Class 3A2, IO, 2.265s, 2037 1,895,808 160,324 IFB Ser. 06-74, Class SN, IO, 2.235s, 2036 1,369,520 79,678 IFB Ser. 06-60, Class DI, IO, 2.205s, 2035 1,946,613 149,259 IFB Ser. 07-54, Class CI, IO, 1.895s, 2037 1,193,298 104,476 IFB Ser. 07-39, Class PI, IO, 1.895s, 2037 1,006,891 82,423 IFB Ser. 07-30, Class WI, IO, 1.895s, 2037 5,836,348 441,214 IFB Ser. 07-22, Class S, IO, 1.885s, 2037 17,752,985 1,445,347 IFB Ser. 06-128, Class SH, IO, 1.885s, 2037 1,103,771 85,357 IFB Ser. 06-56, Class SM, IO, 1.885s, 2036 1,425,231 115,264 IFB Ser. 06-12, Class SD, IO, 1.885s, 2035 3,850,831 367,762 IFB Ser. 07-W5, Class 2A2, IO, 1 7/8s, 2037 582,868 42,556 IFB Ser. 07-30, Class IE, IO, 1 7/8s, 2037 2,863,249 287,506 IFB Ser. 06-123, Class CI, IO, 1 7/8s, 2037 2,241,587 189,131 IFB Ser. 06-123, Class UI, IO, 1 7/8s, 2037 1,064,802 88,569 IFB Ser. 07-15, Class BI, IO, 1.835s, 2037 1,791,391 150,117 IFB Ser. 06-16, Class SM, IO, 1.835s, 2036 1,104,347 94,244 IFB Ser. 05-95, Class CI, IO, 1.835s, 2035 1,302,321 116,013 IFB Ser. 05-84, Class SG, IO, 1.835s, 2035 2,163,920 195,011 IFB Ser. 05-104, Class NI, IO, 1.835s, 2035 1,504,003 134,469 IFB Ser. 05-83, Class QI, IO, 1.825s, 2035 347,650 33,809 IFB Ser. 06-128, Class GS, IO, 1.815s, 2037 1,354,848 115,990 IFB Ser. 05-83, Class SL, IO, 1.805s, 2035 3,739,086 284,676 IFB Ser. 06-114, Class IS, IO, 1.785s, 2036 1,227,474 92,336 IFB Ser. 06-115, Class IE, IO, 1.775s, 2036 940,153 84,254 IFB Ser. 06-117, Class SA, IO, 1.775s, 2036 1,426,369 106,733 IFB Ser. 06-109, Class SH, IO, 1.755s, 2036 1,110,488 105,141 IFB Ser. 07-W6, Class 4A2, IO, 1.735s, 2037 6,301,361 478,802 IFB Ser. 06-128, Class SC, IO, 1.735s, 2037 1,208,081 93,490 IFB Ser. 06-45, Class SM, IO, 1.735s, 2036 1,728,634 109,487 IFB Ser. 06-8, Class JH, IO, 1.735s, 2036 4,322,612 380,491 IFB Ser. 05-122, Class SG, IO, 1.735s, 2035 1,114,714 96,486 IFB Ser. 05-95, Class OI, IO, 1.725s, 2035 192,987 19,500 IFB Ser. 06-92, Class LI, IO, 1.715s, 2036 1,386,299 106,516 IFB Ser. 06-98, Class SQ, IO, 1.705s, 2036 12,746,688 972,050 IFB Ser. 06-85, Class TS, IO, 1.695s, 2036 2,416,920 175,153 IFB Ser. 07-75, Class PI, IO, 1.675s, 2037 1,503,183 112,920 IFB Ser. 07-90, Class S, IO, 1.645s, 2037 2,410,183 114,717 IFB Ser. 07-103, Class AI, IO, 1.635s, 2037 6,351,321 441,417 IFB Ser. 07-109, Class XI, IO, 1.585s, 2037 895,472 64,564 IFB Ser. 07-W8, Class 2A2, IO, 1.585s, 2037 2,337,077 173,776 IFB Ser. 06-70, Class WI, IO, 1.585s, 2036 841,415 37,452 IFB Ser. 07-30, Class JS, IO, 1.575s, 2037 2,506,730 188,842 IFB Ser. 07-30, Class LI, IO, 1.575s, 2037 1,758,875 135,594 IFB Ser. 07-W2, Class 1A2, IO, 1.565s, 2037 1,037,709 72,964 IFB Ser. 07-54, Class IA, IO, 1.545s, 2037 1,317,987 100,325 IFB Ser. 07-54, Class IB, IO, 1.545s, 2037 1,317,987 100,325 IFB Ser. 07-54, Class IC, IO, 1.545s, 2037 1,317,987 100,325 IFB Ser. 07-54, Class ID, IO, 1.545s, 2037 1,317,987 100,325 IFB Ser. 07-54, Class IE, IO, 1.545s, 2037 1,317,987 100,325 IFB Ser. 07-54, Class IF, IO, 1.545s, 2037 1,960,400 149,225 IFB Ser. 07-54, Class UI, IO, 1.545s, 2037 1,874,801 153,842 IFB Ser. 07-56, Class SA, IO, 1.545s, 2037 939,123 53,734 IFB Ser. 07-91, Class AS, IO, 1.535s, 2037 984,939 66,897 IFB Ser. 07-91, Class HS, IO, 1.535s, 2037 1,043,586 74,932 IFB Ser. 07-15, Class CI, IO, 1.515s, 2037 4,149,740 310,264 IFB Ser. 06-123, Class BI, IO, 1.515s, 2037 5,447,681 392,167 IFB Ser. 06-115, Class JI, IO, 1.515s, 2036 3,023,435 225,065 IFB Ser. 06-123, Class LI, IO, 1.455s, 2037 2,018,321 141,604 IFB Ser. 07-39, Class AI, IO, 1.255s, 2037 2,302,972 149,099 IFB Ser. 07-39, Class SY, IO, 1.245s, 2037 3,092,570 135,013 IFB Ser. 07-32, Class SD, IO, 1.245s, 2037 1,567,319 103,303 IFB Ser. 07-30, Class UI, IO, 1.235s, 2037 1,277,103 87,563 IFB Ser. 07-32, Class SC, IO, 1.235s, 2037 2,072,033 138,787 IFB Ser. 07-1, Class CI, IO, 1.235s, 2037 1,509,905 99,942 IFB Ser. 05-74, Class SE, IO, 1.235s, 2035 1,857,559 103,357 IFB Ser. 07-W5, Class 1A2, IO, 1.215s, 2037 3,027,260 160,290 IFB Ser. 07-4, Class PS, IO, 1.19s, 2037 5,235,653 316,253 FRB Ser. 03-W17, Class 12, IO, 1.151s, 2033 2,275,598 87,155 IFB Ser. 07-75, Class ID, IO, 1.005s, 2037 1,475,422 92,753 Ser. 03-W10, Class 3A, IO, 0.813s, 2043 3,809,613 57,324 Ser. 03-W10, Class 1A, IO, 0.777s, 2043 3,161,572 40,505 Ser. 02-T18, IO, 0.516s, 2042 6,250,442 88,534 Ser. 06-84, Class OP, Principal Only (PO), zero %, 2036 16,362 16,241 Ser. 372, Class 1, PO, zero %, 2036 5,128,525 4,080,721 Ser. 06-56, Class XF, zero %, 2036 94,034 95,472 Ser. 04-38, Class AO, PO, zero %, 2034 318,389 232,004 Ser. 04-61, Class CO, PO, zero %, 2031 506,543 430,042 Ser. 99-51, Class N, PO, zero %, 2029 62,728 52,703 Ser. 07-31, Class TS, IO, zero %, 2009 3,388,090 63,800 Ser. 07-15, Class IM, IO, zero %, 2009 1,316,383 26,071 Ser. 07-16, Class TS, IO, zero %, 2009 5,362,450 91,045 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-58, Class 4A, 7 1/2s, 2043 5,437 5,861 Ser. T-60, Class 1A2, 7s, 2044 1,578,338 1,689,729 IFB Ser. T-56, Class 2ASI, IO, 3.235s, 2043 764,643 80,288 Ser. T-57, Class 1AX, IO, 0.451s, 2043 2,082,742 24,082 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.346s, 2020 5,156,974 270,731 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 8.066s, 2039 555,079 555,912 Freddie Mac IFB Ser. 3182, Class PS, 8.49s, 2032 196,095 239,177 IFB Ser. 3081, Class DC, 6.536s, 2035 483,733 548,483 IFB Ser. 3114, Class GK, 6.29s, 2036 332,035 375,951 IFB Ser. 2979, Class AS, 5.839s, 2034 216,238 233,668 IFB Ser. 3149, Class SU, 5.837s, 2036 402,121 418,625 IFB Ser. 3065, Class DC, 4.778s, 2035 773,838 800,935 IFB Ser. 3184, Class SP, IO, 2.323s, 2033 1,879,900 169,873 IFB Ser. 3203, Class SH, IO, 2.113s, 2036 1,067,727 109,521 IFB Ser. 2755, Class SG, IO, 2.073s, 2031 1,572,921 127,647 IFB Ser. 2828, Class TI, IO, 2.023s, 2030 686,275 57,760 IFB Ser. 3297, Class BI, IO, 1.733s, 2037 3,932,396 348,388 IFB Ser. 3284, Class IV, IO, 1.723s, 2037 1,016,938 92,637 IFB Ser. 3287, Class SD, IO, 1.723s, 2037 1,464,056 119,600 IFB Ser. 3281, Class BI, IO, 1.723s, 2037 768,769 64,041 IFB Ser. 3249, Class SI, IO, 1.723s, 2036 667,472 62,624 IFB Ser. 3028, Class ES, IO, 1.723s, 2035 3,606,085 326,919 IFB Ser. 3042, Class SP, IO, 1.723s, 2035 831,548 75,430 IFB Ser. 3045, Class DI, IO, 1.703s, 2035 8,539,214 621,045 IFB Ser. 3054, Class CS, IO, 1.673s, 2035 772,481 50,106 IFB Ser. 3107, Class DC, IO, 1.673s, 2035 3,904,607 366,907 IFB Ser. 3066, Class SI, IO, 1.673s, 2035 2,475,502 227,002 IFB Ser. 2950, Class SM, IO, 1.673s, 2016 568,220 45,867 IFB Ser. 3256, Class S, IO, 1.663s, 2036 2,070,143 177,649 IFB Ser. 3031, Class BI, IO, 1.662s, 2035 688,912 67,842 IFB Ser. 3244, Class SB, IO, 1.633s, 2036 1,105,030 88,018 IFB Ser. 3244, Class SG, IO, 1.633s, 2036 1,258,761 106,579 IFB Ser. 3236, Class IS, IO, 1.623s, 2036 2,049,482 155,964 IFB Ser. 3114, Class TS, IO, 1.623s, 2030 4,251,711 256,433 IFB Ser. 3240, Class S, IO, 1.593s, 2036 3,504,356 275,153 IFB Ser. 3153, Class JI, IO, 1.593s, 2036 1,730,233 119,823 IFB Ser. 3065, Class DI, IO, 1.593s, 2035 538,078 52,642 IFB Ser. 3315, Class DS, IO, 1.573s, 2037 1,445,813 90,593 IFB Ser. 3218, Class AS, IO, 1.553s, 2036 1,238,613 87,580 IFB Ser. 3221, Class SI, IO, 1.553s, 2036 1,657,118 121,841 IFB Ser. 3153, Class UI, IO, 1.543s, 2036 1,142,682 112,000 IFB Ser. 3202, Class PI, IO, 1.513s, 2036 4,505,881 342,267 IFB Ser. 3355, Class MI, IO, 1.473s, 2037 1,049,522 76,507 IFB Ser. 3355, Class LI, IO, 1.473s, 2037 1,288,944 67,646 IFB Ser. 3201, Class SG, IO, 1.473s, 2036 2,087,411 158,865 IFB Ser. 3203, Class SE, IO, 1.473s, 2036 1,890,009 138,852 IFB Ser. 3171, Class PS, IO, 1.458s, 2036 1,560,144 123,171 IFB Ser. 3152, Class SY, IO, 1.453s, 2036 3,043,609 257,868 IFB Ser. 3284, Class BI, IO, 1.423s, 2037 1,253,518 89,925 IFB Ser. 3199, Class S, IO, 1.423s, 2036 2,577,847 200,026 IFB Ser. 3284, Class LI, IO, 1.413s, 2037 2,484,289 186,024 IFB Ser. 3281, Class AI, IO, 1.403s, 2037 4,187,435 317,204 IFB Ser. 3311, Class IA, IO, 1.383s, 2037 1,856,301 146,722 IFB Ser. 3311, Class IB, IO, 1.383s, 2037 1,856,301 146,722 IFB Ser. 3311, Class IC, IO, 1.383s, 2037 1,856,301 146,722 IFB Ser. 3311, Class ID, IO, 1.383s, 2037 1,856,301 146,722 IFB Ser. 3311, Class IE, IO, 1.383s, 2037 2,827,421 223,479 IFB Ser. 3274, Class JS, IO, 1.383s, 2037 3,319,684 223,908 IFB Ser. 3240, Class GS, IO, 1.353s, 2036 2,115,741 156,531 IFB Ser. 3339, Class TI, IO, 1.113s, 2037 2,304,657 161,409 IFB Ser. 3288, Class SJ, IO, 1.103s, 2037 2,030,712 126,393 IFB Ser. 3284, Class CI, IO, 1.093s, 2037 4,992,023 336,939 IFB Ser. 3016, Class SQ, IO, 1.083s, 2035 1,522,230 78,813 IFB Ser. 3284, Class WI, IO, 1.073s, 2037 8,306,623 539,945 IFB Ser. 3235, Class SA, IO, 0.923s, 2036 985,071 52,972 Ser. 246, PO, zero %, 2037 5,380,867 4,304,115 Ser. 3300, PO, zero %, 2037 925,707 754,258 Ser. 236, PO, zero %, 2036 407,698 325,030 FRB Ser. 3326, Class XF, zero %, 2037 193,458 185,748 FRB Ser. 3122, Class GF, zero %, 2036 393,645 399,026 FRB Ser. 3326, Class WF, zero %, 2035 175,189 166,680 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.514s, 2033 170,000 174,277 Ser. 00-1, Class G, 6.131s, 2033 596,000 532,609 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 529,968 537,404 Government National Mortgage Association IFB Ser. 07-51, Class SP, 9.788s, 2037 113,701 134,605 IFB Ser. 07-64, Class AM, 8.006s, 2037 195,365 208,259 IFB Ser. 05-66, Class SP, 4.075s, 2035 469,782 476,705 IFB Ser. 06-62, Class SI, IO, 2.431s, 2036 1,615,886 117,598 IFB Ser. 07-1, Class SL, IO, 2.411s, 2037 697,485 57,566 IFB Ser. 07-1, Class SM, IO, 2.401s, 2037 697,485 57,376 IFB Ser. 07-26, Class SG, IO, 1.901s, 2037 2,113,666 162,625 IFB Ser. 07-9, Class BI, IO, 1.871s, 2037 4,388,795 299,536 IFB Ser. 07-31, Class CI, IO, 1.861s, 2037 1,303,385 90,155 IFB Ser. 07-25, Class SA, IO, 1.851s, 2037 1,700,416 107,189 IFB Ser. 07-25, Class SB, IO, 1.851s, 2037 3,328,727 209,833 IFB Ser. 07-26, Class LS, IO, 1.851s, 2037 4,399,796 322,718 IFB Ser. 07-22, Class S, IO, 1.851s, 2037 1,136,920 99,901 IFB Ser. 07-11, Class SA, IO, 1.851s, 2037 1,034,465 76,398 IFB Ser. 07-14, Class SB, IO, 1.851s, 2037 983,779 71,629 IFB Ser. 07-51, Class SJ, IO, 1.801s, 2037 1,167,627 103,915 IFB Ser. 07-26, Class SD, IO, 1.773s, 2037 2,351,676 160,932 IFB Ser. 07-58, Class PS, IO, 1.751s, 2037 1,022,408 84,561 IFB Ser. 07-78, Class SA, IO, 1.721s, 2037 7,400,000 519,154 IFB Ser. 07-59, Class PS, IO, 1.721s, 2037 910,365 70,604 IFB Ser. 07-59, Class SP, IO, 1.721s, 2037 199,982 15,595 IFB Ser. 06-38, Class SG, IO, 1.701s, 2033 4,901,394 252,799 IFB Ser. 07-53, Class SG, IO, 1.651s, 2037 813,936 50,816 IFB Ser. 07-48, Class SB, IO, 1.623s, 2037 1,851,332 106,032 IFB Ser. 07-64, Class AI, IO, 1.601s, 2037 1,660,599 99,277 IFB Ser. 07-53, Class ES, IO, 1.601s, 2037 1,326,292 68,673 IFB Ser. 07-9, Class DI, IO, 1.561s, 2037 2,219,148 133,013 IFB Ser. 07-57, Class QA, IO, 1.551s, 2037 2,867,103 157,405 IFB Ser. 07-58, Class SA, IO, 1.551s, 2037 1,958,352 111,065 IFB Ser. 07-58, Class SC, IO, 1.551s, 2037 2,432,930 124,506 IFB Ser. 07-61, Class SA, IO, 1.551s, 2037 1,524,450 87,788 IFB Ser. 07-53, Class SC, IO, 1.551s, 2037 1,431,626 73,307 IFB Ser. 07-53, Class SE, IO, 1.551s, 2037 290,692 17,369 IFB Ser. 07-58, Class SD, IO, 1.541s, 2037 2,288,810 114,923 IFB Ser. 07-17, Class AI, IO, 1.523s, 2037 5,037,032 349,544 IFB Ser. 07-59, Class SD, IO, 1.521s, 2037 393,846 20,975 IFB Ser. 07-9, Class AI, IO, 1.473s, 2037 2,478,489 174,122 IFB Ser. 05-65, Class SI, IO, 1.401s, 2035 1,613,333 104,564 IFB Ser. 07-79, Class SY, IO, 1.313s, 2037 4,186,000 238,569 IFB Ser. 07-17, Class IB, IO, 1.301s, 2037 947,370 56,653 IFB Ser. 06-14, Class S, IO, 1.301s, 2036 1,526,815 87,386 IFB Ser. 06-11, Class ST, IO, 1.291s, 2036 951,992 52,780 IFB Ser. 07-27, Class SD, IO, 1.251s, 2037 1,219,375 63,094 IFB Ser. 07-19, Class SJ, IO, 1.251s, 2037 2,056,650 97,706 IFB Ser. 07-23, Class ST, IO, 1.251s, 2037 2,239,899 98,263 IFB Ser. 07-9, Class CI, IO, 1.251s, 2037 2,885,029 148,612 IFB Ser. 07-7, Class EI, IO, 1.251s, 2037 1,211,120 60,068 IFB Ser. 07-7, Class JI, IO, 1.251s, 2037 2,765,087 142,402 IFB Ser. 07-1, Class S, IO, 1.251s, 2037 2,720,488 131,063 IFB Ser. 07-3, Class SA, IO, 1.251s, 2037 2,592,726 122,723 IFB Ser. 07-31, Class AI, IO, 1.153s, 2037 1,191,823 108,090 IFB Ser. 07-43, Class SC, IO, 1.073s, 2037 1,814,280 91,455 FRB Ser. 98-2, Class EA, PO, zero %, 2028 63,418 53,991 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 334,000 339,016 FRB Ser. 07-GG10, Class AM, 5.993s, 2045 552,000 556,565 GSR Mortgage Loan Trust IFB Ser. 06-4F, Class 4A2, IO, 2.285s, 2036 994,549 51,602 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 158,777 103,205 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 4.975s, 2037 409,506 385,959 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.261s, 2051 924,000 934,247 FRB Ser. 07-LD12, Class A3, 5.189s, 2051 2,956,000 3,001,729 Ser. 07-CB20, Class A3, 5.863s, 2051 834,000 836,736 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 417,000 423,609 Ser. 07-CB20, Class A4, 5.794s, 2051 541,000 551,988 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.052s, 2051 63,748,288 816,616 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 255,577 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class AM, 6.114s, 2017 487,000 489,035 Ser. 07-C6, Class A2, 5.845s, 2012 921,000 951,457 Ser. 07-C7, Class XW, IO, 0.374s, 2045 61,481,000 1,623,098 LB-UBS Commercial Mortgage Trust 144A Ser. 07-C7, Class XCL, IO, 0.08s, 2045 25,952,912 262,124 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 10.89s, 2036 814,930 967,905 IFB Ser. 07-5, Class 8A2, IO, 2.855s, 2036 1,465,433 101,555 IFB Ser. 07-4, Class 3A2, IO, 2.335s, 2037 1,101,042 78,174 IFB Ser. 06-5, Class 2A2, IO, 2.285s, 2036 2,042,275 125,195 IFB Ser. 07-2, Class 2A13, IO, 1.825s, 2037 2,071,721 140,929 IFB Ser. 06-7, Class 2A5, IO, 1.761s, 2036 3,957,675 272,567 IFB Ser. 06-9, Class 2A2, IO, 1.755s, 2037 2,458,441 184,889 IFB Ser. 06-7, Class 2A4, IO, 1.685s, 2036 4,363,674 224,665 IFB Ser. 06-6, Class 1A2, IO, 1.635s, 2036 1,689,595 87,014 IFB Ser. 06-6, Class 1A3, IO, 1.635s, 2036 2,375,724 142,791 IFB Ser. 06-5, Class 1A3, IO, 0.535s, 2036 729,083 8,593 IFB Ser. 06-4, Class 1A3, IO, 0.535s, 2036 1,047,593 19,190 IFB Ser. 06-7, Class 1A3, IO, 0.485s, 2036 1,852,026 24,087 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 1,746,000 1,723,302 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 594,000 308,880 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 212,000 108,120 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 96,000 48,000 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.062s, 2049 56,711,032 806,360 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.258s, 2028 1,391,332 109,442 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 222,000 228,202 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.119s, 2049 402,000 414,119 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.797s, 2037 978,519 281,324 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 1,252,000 1,184,988 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 247,000 245,600 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,730,000 899,600 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.342s, 2035 1,318,686 1,308,796 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.26s, 2030 327,112 331,127 Ser. 97-MC2, Class X, IO, 1.878s, 2012 37,289 47 Permanent Financing PLC FRB Ser. 8, Class 2C, 5.546s, 2042 (United Kingdom) 500,000 495,876 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 123,000 111,568 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 1.825s, 2037 4,829,014 331,385 IFB Ser. 06-A7CB, Class 1A6, IO, 0.685s, 2036 446,350 11,026 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 7.018s, 2038 (United Kingdom) GBP 150,000 269,182 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 $303,000 296,589 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 162,000 137,915 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 156,322 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 174,000 152,406 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 167,000 137,077 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 1.385s, 2037 4,384,937 250,896 Ser. 07-4, Class 1A4, IO, 1s, 2037 4,384,937 115,443 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 1.016s, 2037 5,135,111 193,608 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (Ireland) GBP 226,682 437,738 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (Ireland) GBP 463,646 839,256 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 239,967 446,540 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.36s, 2046 $16,961,041 433,694 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 8.328s, 2018 477,000 453,150 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 11,360,651 104,281 Total collateralized mortgage obligations (cost $108,706,496) FOREIGN GOVERNMENT BONDS AND NOTES (17.1%)(a) Principal amount Value Argentina (Republic of) bonds 7s, 2013 $700,000 $600,756 Argentina (Republic of) bonds Ser. $ V, 10 1/2s, 2012 ARS 4,577,000 1,093,903 Argentina (Republic of) FRB 5.389s, 2012 $7,656,250 6,808,428 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 1,390,000 1,985,768 Brazil (Federal Republic of) bonds 6s, 2017 $1,490,000 1,527,250 Brazil (Federal Republic of) notes zero %, 2017 BRL 339,000 1,596,196 Canada (Government of) bonds Ser. WH31, 6s, 2008 CAD 3,680,000 3,738,090 Colombia (Republic of) notes 10s, 2012 $3,697,000 4,303,308 Ecuador (Republic of) regs notes 9 3/8s, 2015 125,000 126,250 Ecuador (Republic of) bonds Ser. REGS 12s, 2012 157,080 157,708 France (Government of) bonds 4s, 2013 EUR 4,730,000 6,838,814 Ghana (Republic of) bonds 8 1/2s, 2017 $285,000 302,069 Indonesia (Republic of) bonds 14.275s, 2013 IDR 2,541,000,000 326,758 Indonesia (Republic of) bonds 14 1/4s, 2013 IDR 7,546,000,000 968,202 Ireland (Republic of) bonds 5s, 2013 EUR 7,500,000 11,335,550 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 374,875,200 3,392,387 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 3,971,809,400 35,587,612 Mexican (Government of) bonds Ser. M 10, 8s, 2015 MXN 17,460,000 1,585,672 Russia (Ministry of Finance) debs. Ser. V, 3s, 2008 $2,445,000 2,414,438 Spain (Government of) bonds 5.4s, 2011 EUR 1,000,000 1,518,926 Spain (Kingdom of) bonds 5s, 2012 EUR 800,000 1,206,778 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 30,690,000 5,397,266 Ukraine (Government of) 144A bonds 6 3/4s, 2017 $795,000 788,481 Ukraine (Government of) 144A sr. unsub. 6.58s, 2016 600,000 591,000 Venezuela (Republic of) unsub. bonds 5 3/8s, 2010 335,000 314,900 Venezuela (Republic of) notes 10 3/4s, 2013 2,485,000 2,658,950 Total foreign government bonds and notes (cost $89,184,639) CORPORATE BONDS AND NOTES (16.2%)(a) Principal amount Value Basic Materials (1.0%) Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) $145,000 $118,900 Builders FirstSource, Inc. company guaranty FRN 9.119s, 2012 270,000 234,900 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 285,000 291,413 Domtar Corp. company guaranty 7 7/8s, 2011 (Canada) 105,000 107,231 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 841,000 901,973 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.394s, 2015 150,000 152,250 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 422,000 447,320 Georgia-Pacific Corp. debs. 9 1/2s, 2011 49,000 51,450 Georgia-Pacific Corp. notes 8 1/8s, 2011 55,000 55,825 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 358,000 376,795 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 605,000 653,400 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 262,000 241,040 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 224,000 241,920 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 136,000 145,520 NewPage Corp. company guaranty 10s, 2012 56,000 56,280 NewPage Corp. sec. notes 10s, 2012 45,000 45,225 NewPage Holding Corp. sr. notes FRN 11.818s, 2013 (PIK) 74,422 71,445 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 15,000 12,450 Novelis, Inc. company guaranty 7 1/4s, 2015 113,000 106,220 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 250,000 352,225 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 $7,000 7,035 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 810,000 781,650 Stone Container Corp. sr. notes 8 3/8s, 2012 240,000 238,200 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 360,000 339,300 Capital Goods (1.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 460,000 460,000 Berry Plastics Holding Corp. sec. notes 8 7/8s, 2014 264,000 250,800 Bombardier, Inc. 144A notes 6 3/4s, 2012 (Canada) 1,625,000 1,645,313 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 315,000 329,175 Bombardier, Inc. 144A sr. unsec. FRN 7.631s, 2013 (Canada) EUR 170,000 247,083 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $650,000 664,625 General Cable Corp. company guaranty FRN 7.606s, 2015 190,000 180,500 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 1/2s, 2015 560,000 560,000 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 67,000 65,660 L-3 Communications Corp. company guaranty 6 1/8s, 2013 610,000 599,325 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 574,000 553,910 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 15,000 13,725 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 710,000 702,900 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 115,000 113,563 SPX Corp. sr. notes 7 5/8s, 2014 155,000 158,100 TD Funding Corp. company guaranty 7 3/4s, 2014 105,000 106,575 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 135,000 144,788 Terex Corp. sr. sub. notes 8s, 2017 305,000 308,813 Communication Services (1.2%) American Tower Corp. 144A sr. notes 7s, 2017 390,000 391,950 Cincinnati Bell, Inc. company guaranty 7s, 2015 578,000 546,210 Cricket Communications, Inc. 144A company guaranty 9 3/8s, 2014 435,000 407,813 Digicel Group, Ltd. 144A sr. notes 8 7/8s, 2015 (Bermuda) 380,000 347,700 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 170,000 173,196 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 768,000 745,920 iPCS, Inc. sec. FRN 7.036s, 2013 140,000 131,950 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 90,000 84,600 PAETEC Holding Corp. 144A sr. notes 9 1/2s, 2015 150,000 146,250 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 353,000 352,118 Qwest Corp. notes 8 7/8s, 2012 1,501,000 1,606,070 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 76,125 Rural Cellular Corp. FRN sr. sub. notes 8.124s, 2013 195,000 198,900 West Corp. company guaranty 9 1/2s, 2014 129,000 126,420 Wind Aquisition Fin. SA notes 9 3/4s, 2015 (Luxembourg) EUR 790,000 1,241,058 Consumer Cyclicals (2.9%) Allison Transmission 144A company guaranty 11s, 2015 75,000 68,250 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 165,000 167,063 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 134,000 127,635 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 337,021 318,064 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 765,000 740,012 FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 515,000 536,888 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 195,000 183,543 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 621,000 591,476 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 2,039,000 1,969,091 Ford Motor Credit Corp. sr. unsec. FRN 7.993s, 2012 126,000 106,989 Hanesbrands, Inc. company guaranty FRN Ser. B, 8.204s, 2014 310,000 306,900 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 725,000 725,000 Jostens IH Corp. company guaranty 7 5/8s, 2012 600,000 603,000 Lamar Media Corp. 144A sr. sub. notes 6 5/8s, 2015 165,000 160,463 Levi Strauss & Co. sr. notes 9 3/4s, 2015 651,000 649,373 Levi Strauss & Co. sr. notes 8 7/8s, 2016 285,000 275,738 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 390,000 391,950 Meritage Homes Corp. company guaranty 6 1/4s, 2015 352,000 241,120 Meritage Homes Corp. sr. notes 7s, 2014 45,000 32,175 Meritor Automotive, Inc. notes 6.8s, 2009 71,000 68,870 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 468,000 485,550 MGM Mirage, Inc. company guaranty 6s, 2009 1,009,000 1,003,955 NTK Holdings, Inc. sr. disc. notes zero %, 2014 104,000 60,840 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 460,000 457,700 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 337,000 340,370 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 320,000 290,400 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 730,000 702,307 Quebecor Media notes 7 3/4s, 2016 (Canada) 75,000 72,000 Scientific Games Corp. company guaranty 6 1/4s, 2012 626,000 597,830 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 71,625 Standard Pacific Corp. sr. notes 6 1/2s, 2008 205,000 181,425 Standard Pacific Corp. sr. unsec. unsub. notes 5 1/8s, 2009 50,000 39,500 Station Casinos, Inc. sr. notes 6s, 2012 318,000 283,020 Target Corp. sr. unsec. notes 5 3/8s, 2017 1,055,000 1,031,117 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 40,000 39,300 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 375,000 371,250 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 361,000 353,780 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 255,000 204,000 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 550,000 349,250 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 288,000 219,240 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 661,000 406,515 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 170,000 50,575 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 555,000 545,288 Consumer Staples (1.9%) Affinity Group, Inc. sr. sub. notes 9s, 2012 545,000 517,750 AMC Entertainment, Inc. company guaranty 11s, 2016 251,000 264,178 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 205,000 192,700 Archibald Candy Corp. company guaranty 10s, 2008 (In default) (F)(NON) 90,153 1,324 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 285,000 267,900 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 167,000 161,990 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 8,000 5,180 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 482,000 392,830 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 1,099,000 1,071,525 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 86,000 84,280 Church & Dwight Co., Inc. company guaranty 6s, 2012 444,000 434,010 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 500,000 465,625 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 543,000 519,244 Dean Foods Co. company guaranty 7s, 2016 134,000 119,260 Del Monte Corp. company guaranty 6 3/4s, 2015 320,000 302,400 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 560,000 564,200 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 718,000 689,280 Echostar DBS Corp. company guaranty 6 5/8s, 2014 2,119,000 2,108,405 Liberty Media, LLC sr. notes 5.7s, 2013 34,000 31,498 Liberty Media, LLC sr. unsec. 7 7/8s, 2009 91,000 92,387 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 186,000 190,185 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 360,000 252,900 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 371,000 370,073 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 383,000 394,011 Rental Services Corp. company guaranty 9 1/2s, 2014 91,000 81,445 Rite Aid Corp. company guaranty 9 3/8s, 2015 330,000 273,900 Rite Aid Corp. sec. notes 7 1/2s, 2017 315,000 277,594 United Rentals NA, Inc. sr. sub. notes 7s, 2014 262,000 219,425 Young Broadcasting, Inc. company guaranty 10s, 2011 239,000 186,719 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 83,000 57,685 Energy (2.2%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 1,347,000 1,306,590 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 320,000 288,800 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 812,000 767,340 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 269,000 274,380 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,031,000 1,054,198 Chesapeake Energy Corp. sr. notes 7s, 2014 279,000 280,395 Complete Production Services, Inc. company guaranty 8s, 2016 515,000 498,263 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 510,000 480,675 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 210,000 209,738 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 315,000 318,150 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 425,000 409,063 Forest Oil Corp. sr. notes 8s, 2011 540,000 561,600 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 584,000 550,420 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 390,000 396,825 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 517,000 491,150 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 180,000 184,050 Lukoil International Finance 144A company guaranty 6.356s, 2017 (Netherlands) 900,000 852,030 Massey Energy Co. sr. notes 6 5/8s, 2010 273,000 266,858 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 348,000 344,520 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 655,000 628,800 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 352,304 370,216 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 355,000 369,425 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 309,000 325,223 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 355,000 330,594 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 70,000 Plains Exploration & Production Co. company guaranty 7s, 2017 80,000 76,500 Pride International, Inc. sr. notes 7 3/8s, 2014 826,000 848,715 Transocean, Inc. sr. unsec. notes 6s, 2018 (Cayman Islands) 220,000 219,413 Financial (2.8%) Banco Do Brasil 144A sr. unsec. 5.581s, 2017 (Cayman Islands) BRL 536,000 277,943 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 1,205,000 1,238,981 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 6.669s, 2012 (Cayman Islands) 1,445,000 1,430,882 Finova Group, Inc. notes 7 1/2s, 2009 413,755 67,235 GMAC LLC notes 6 7/8s, 2011 85,000 72,717 GMAC LLC sr. unsub. notes 5.85s, 2009 33,000 31,559 GMAC LLC notes 7 3/4s, 2010 90,000 83,954 GMAC LLC notes 7s, 2012 40,000 33,822 GMAC LLC notes 6 7/8s, 2012 637,000 533,783 GMAC LLC notes 6 3/4s, 2014 1,139,000 918,659 GMAC LLC FRN 7.324s, 2014 306,000 245,516 GMAC LLC unsub. notes 6 5/8s, 2012 810,000 678,791 HUB International Holdings, Inc. 144A sr. notes 9s, 2014 65,000 58,013 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 80,750 JPMorgan Chase & Co. 144A 0.204s, 2012 INR 19,000,000 520,680 JPMorgan Chase & Co. 144A sr. unsec. FRN zero%, 2017 $1,000,000 954,970 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. I, 6.2s, 2014 1,205,000 1,227,254 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 100,000 100,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 252,000 233,100 Morgan Stanley sr. unsec. bonds 5.776s, 2017 BRL 1,850,000 946,318 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 $194,000 193,273 Realogy Corp. 144A sr. notes 10 1/2s, 2014 695,000 519,513 RSHB Capital SA for OJSC Russian Agricultural Bank notes 6.299s, 2017 (Luxembourg) 675,000 639,563 UBS Luxembourg SA for Sberbank unsec. sub. notes stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Luxembourg) (STP) 1,400,000 1,397,340 USI Holdings Corp. 144A sr. notes FRN 8.744s, 2014 60,000 51,300 VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) 3,010,000 3,085,250 VTB Capital SA 144A sec. notes 6.609s, 2012 (Luxembourg) 480,000 477,758 Government (0.1%) Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) 355,250 Health Care (1.2%) Bausch & Lomb, Inc. 144A sr. unsec. notes 9 7/8s, 2015 205,000 208,075 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 665,000 677,469 DaVita, Inc. company guaranty 6 5/8s, 2013 153,000 152,235 HCA, Inc. notes 6 3/8s, 2015 212,000 179,140 HCA, Inc. notes 5 3/4s, 2014 260,000 215,800 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 550,000 581,625 HCA, Inc. sec. notes 9 1/4s, 2016 645,000 677,250 Omnicare, Inc. company guaranty 6 3/4s, 2013 195,000 183,300 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 545,000 495,950 Service Corporation International sr. notes 7s, 2017 170,000 162,775 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 724,000 684,180 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 100,000 91,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 300,000 273,000 Tenet Healthcare Corp. notes 7 3/8s, 2013 390,000 341,250 Tenet Healthcare Corp. sr. notes 6 3/8s, 2011 475,000 432,250 US Oncology, Inc. company guaranty 9s, 2012 485,000 478,331 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 491,000 472,588 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 305,000 327,875 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 201,000 202,508 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 173,000 171,270 Technology (0.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 334,000 290,580 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 275,000 255,063 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 155,000 151,706 Freescale Semiconductor, Inc. sr. sec. notes 10 1/8s, 2016 (S) 384,000 316,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. 9 1/8s, 2014 (PIK) 383,000 325,550 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 552,000 492,660 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 700,000 708,750 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 13,000 10,433 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 215,000 225,750 Nortel Networks, Ltd. 144A company guaranty FRN 9.493s, 2011 (Canada) 235,000 229,125 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 340,000 345,950 Travelport LLC company guaranty 9 7/8s, 2014 166,000 168,490 Xerox Corp. sr. notes 9 3/4s, 2009 EUR 140,000 212,629 Utilities & Power (1.0%) AES Corp. (The) sr. notes 8 7/8s, 2011 54,000 56,430 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 287,000 299,198 AES Corp. (The) 144A sr. notes 8s, 2017 130,000 132,925 CMS Energy Corp. sr. notes 7 3/4s, 2010 180,000 188,894 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 56,000 55,402 Edison Mission Energy sr. unsec. notes 7.2s, 2019 275,000 270,188 Edison Mission Energy sr. unsec. notes 7s, 2017 195,000 191,588 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 155,530 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 172,000 176,300 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 520,000 510,250 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 1,950,000 1,930,500 NRG Energy, Inc. sr. notes 7 3/8s, 2016 235,000 229,125 Orion Power Holdings, Inc. sr. notes 12s, 2010 655,000 713,950 Teco Finance, Inc. unsec. notes 7s, 2012 280,000 296,505 Teco Finance, Inc. unsub. notes 7.2s, 2011 185,000 197,898 Teco Finance, Inc. unsub. notes 6 3/4s, 2015 32,000 33,530 Utilicorp United, Inc. sr. notes 9.95s, 2011 18,000 19,368 Williams Cos., Inc. (The) notes 8 1/8s, 2012 150,000 163,313 Williams Partners LP/ Williams Partners Finance Corp. company guaranty 7 1/4s, 2017 145,000 149,350 Total corporate bonds and notes (cost $95,847,614) ASSET-BACKED SECURITIES (10.8%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 5.555s, 2035 160,000 $129,600 FRB Ser. 05-4, Class A2C, 5.075s, 2035 34,000 32,064 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 5.015s, 2036 107,000 89,785 FRB Ser. 06-HE3, Class A2C, 5.015s, 2036 115,000 99,628 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 6.615s, 2033 248,092 45,897 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 383,000 368,338 Ser. 04-1A, Class E, 6.42s, 2039 361,000 321,675 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 6.785s, 2033 27,199 4,896 FRB Ser. 06-W4, Class A2C, 5.025s, 2036 204,000 170,340 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 5.865s, 2033 252,000 196,560 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 5.055s, 2036 57,000 52,188 FRB Ser. 06-HE4, Class A5, 5.025s, 2036 148,000 122,840 Asset Backed Securities Corp. Home Equity Loan Trust 144A FRB Ser. 06-HE2, Class M10, 7.365s, 2036 509,000 20,360 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 5.649s, 2033 267,328 259,309 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 6.058s, 2011 340,000 337,664 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 8.115s, 2034 286,000 191,620 FRB Ser. 06-PC1, Class M9, 6.615s, 2035 185,000 28,559 FRB Ser. 05-HE1, Class M3, 5.795s, 2035 223,000 169,480 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 7.115s, 2036 270,000 41,681 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 516,156 353,809 Ser. 00-A, Class A2, 7.575s, 2030 1,372,492 893,116 Ser. 99-B, Class A4, 7.3s, 2016 674,263 400,776 Ser. 99-B, Class A3, 7.18s, 2015 1,134,719 711,149 FRB Ser. 00-A, Class A1, 5.188s, 2030 148,470 75,720 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 505,605 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 6.108s, 2010 350,000 347,848 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.365s, 2035 304,000 69,920 FRB Ser. 05-HE4, Class M12, 6.915s, 2035 457,000 59,410 FRB Ser. 05-OPT1, Class M1, 5.285s, 2035 52,000 41,236 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 1,491,855 1,308,745 Ser. 00-4, Class A6, 8.31s, 2032 3,481,836 2,889,924 Ser. 00-5, Class A7, 8.2s, 2032 476,000 404,058 Ser. 00-1, Class A5, 8.06s, 2031 1,012,014 850,250 Ser. 00-4, Class A5, 7.97s, 2032 200,430 163,457 Ser. 00-5, Class A6, 7.96s, 2032 771,000 652,224 Ser. 01-3, Class M2, 7.44s, 2033 71,845 4,670 Ser. 01-4, Class A4, 7.36s, 2033 225,141 227,521 FRB Ser. 02-1, Class M1A, 7.275s, 2033 2,196,000 2,143,624 Ser. 00-6, Class A5, 7.27s, 2031 81,461 76,323 Ser. 01-1, Class A5, 6.99s, 2032 884,378 836,158 Ser. 01-3, Class A4, 6.91s, 2033 3,128,849 3,014,161 Ser. 02-1, Class A, 6.681s, 2033 1,021,182 1,053,898 FRB Ser. 01-4, Class M1, 6.975s, 2033 295,000 142,121 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 5.385s, 2035 47,000 40,420 FRB Ser. 05-14, Class 3A2, 5.105s, 2036 34,551 32,112 Countrywide Asset Backed NIM Certificates 144A Ser. 04-BC1N, Class Note, 5 1/2s, 2035 225 45 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 431,000 323,250 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 277,000 278,667 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 5.535s, 2035 92,000 69,920 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 5.015s, 2036 173,000 141,412 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 5.195s, 2036 244,000 204,960 FRB Ser. 06-2, Class 2A3, 5.035s, 2036 353,000 291,225 Fremont NIM Trust 144A Ser. 04-3, Class B, 7 1/2s, 2034 (In default) (NON) 41,578 104 Ser. 04-3, Class A, 4 1/2s, 2034 (In default) (NON) 1,452 7 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 687,000 652,520 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 (United Kingdom) GBP 947,860 1,827,788 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 1,430,000 2,072,142 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $861,059 864,819 Ser. 94-4, Class B2, 8.6s, 2019 379,723 277,900 Ser. 93-1, Class B, 8.45s, 2018 457,551 413,930 Ser. 99-5, Class A5, 7.86s, 2030 4,188,459 3,769,613 Ser. 96-8, Class M1, 7.85s, 2027 387,000 350,828 Ser. 95-8, Class B1, 7.3s, 2026 362,579 328,257 Ser. 95-4, Class B1, 7.3s, 2025 371,800 373,208 Ser. 97-6, Class M1, 7.21s, 2029 982,000 921,291 Ser. 99-3, Class A7, 6.74s, 2031 733,000 714,179 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,748,906 1,627,441 Ser. 99-5, Class M1A, 8.3s, 2026 157,000 126,299 Ser. 99-5, Class A4, 7.59s, 2028 57,170 55,721 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 365,777 363,224 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 5.015s, 2036 526,000 395,597 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 6.865s, 2030 (Cayman Islands) 379,000 274,472 FRB Ser. 05-1A, Class E, 6.665s, 2030 (Cayman Islands) 83,828 70,416 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 5.195s, 2036 122,000 95,428 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 5.155s, 2035 103,000 89,620 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 5.075s, 2037 1,359,341 1,306,198 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 7.646s, 2037 (Cayman Islands) 1,260,000 896,963 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 5.485s, 2035 255,000 153,000 FRB Ser. 06-4, Class 2A4, 5 1/8s, 2036 117,000 76,999 FRB Ser. 06-1, Class 2A3, 5.055s, 2036 161,000 144,900 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 7.076s, 2039 (United Kingdom) GBP 900,000 1,688,157 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 8.115s, 2032 $1,046,356 753,376 Mastr Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 5.015s, 2036 61,000 48,992 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 6.208s, 2010 350,000 348,557 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 118,680 106,294 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 8.065s, 2034 214,000 107,000 FRB Ser. 05-HE2, Class M5, 5.545s, 2035 160,000 88,000 FRB Ser. 05-HE1, Class M3, 5.385s, 2034 160,000 129,600 FRB Ser. 06-NC4, Class M2, 5.165s, 2036 223,000 86,970 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB2, Class E, 5s, 2012 47 47 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 135,518 132,464 Ser. 04-B, Class C, 3.93s, 2012 61,281 57,808 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 6.915s, 2033 15,593 4,522 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 5.025s, 2036 146,000 127,035 FRB Ser. 06-2, Class A2C, 5.015s, 2036 146,000 122,336 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,028,150 663,174 Ser. 99-D, Class A1, 7.84s, 2029 958,176 814,262 Ser. 00-A, Class A2, 7.765s, 2017 139,096 117,565 Ser. 95-B, Class B1, 7.55s, 2021 364,000 232,960 Ser. 00-D, Class A4, 7.4s, 2030 1,022,000 698,224 Ser. 02-B, Class A4, 7.09s, 2032 397,892 370,345 Ser. 99-B, Class A4, 6.99s, 2026 1,029,284 962,380 Ser. 00-D, Class A3, 6.99s, 2022 438,057 442,919 Ser. 01-D, Class A4, 6.93s, 2031 725,877 534,391 Ser. 01-E, Class A4, 6.81s, 2031 913,153 779,786 Ser. 01-C, Class A2, 5.92s, 2017 949,685 424,127 Ser. 02-C, Class A1, 5.41s, 2032 1,237,825 1,095,455 Ser. 01-D, Class A2, 5.26s, 2019 145,207 98,981 Ser. 01-E, Class A2, 5.05s, 2019 1,019,611 774,904 Ser. 02-A, Class A2, 5.01s, 2020 262,577 230,687 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 196,744 169,771 FRB Ser. 01-B, Class A2, 5.403s, 2018 53,117 44,969 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 11.379s, 2018 (Ireland) 885,000 778,800 FRB Ser. 05-A, Class E, 9.479s, 2012 (Ireland) 238,000 221,983 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 7.365s, 2035 509,000 127,250 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 5.695s, 2036 104,000 73,320 FRB Ser. 04-MCW1, Class A2, 5.245s, 2034 109,631 82,395 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class B, 5s, 2034 (In default) (NON) 5,729 57 People's Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 4.995s, 2036 225,000 202,768 Permanent Financing PLC FRB Ser. 6, Class 3C, 7.576s, 2042 (United Kingdom) GBP 887,000 1,738,951 FRB Ser. 3, Class 3C, 6.296s, 2042 (United Kingdom) $350,000 344,063 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 5.055s, 2036 194,000 180,874 FRB Ser. 07-RZ1, Class A2, 5.025s, 2037 176,000 151,400 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 5.595s, 2035 362,000 255,210 Ser. 01-KS3, Class AII, 5.325s, 2031 1,676,907 1,569,149 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 7.615s, 2035 395,000 39,500 Rural Housing Trust Ser. 87-1, Class D, 6.33s, 2026 4,449 4,511 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) (In default) (NON) 17,341 17 Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) (In default) (NON) 75,194 2,256 Ser. 03-10A, Class A, 7 1/2s, 2033 (Cayman Islands) (In default) (NON) 49,754 5 Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) (In default) (NON) 12,185 244 Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) (In default) (NON) 7,301 22 Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) (In default) (NON) 10,294 10 Ser. 03-6A, Class A, 7s, 2033 (Cayman Islands) (In default) (NON) 3,426 34 Ser. 03-7A, Class A, 7s, 2033 (Cayman Islands) (In default) (NON) 20,842 42 Sasco Net Interest Margin Trust 144A Ser. 03-BC1, Class B, zero %, 2033 (Cayman Islands) (In default) (NON) 273,210 27 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 5.515s, 2035 160,000 82,400 FRB Ser. 07-NC2, Class A2B, 5.005s, 2037 165,000 140,250 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 5.075s, 2036 246,000 179,580 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 5.035s, 2036 117,000 108,883 FRB Ser. 06-3, Class A3, 5.025s, 2036 529,000 438,725 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 7.365s, 2036 392,000 35,280 South Coast Funding 144A FRB Ser. 3A, Class A2, 6.087s, 2038 (Cayman Islands) 140,000 30,800 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 5 1/8s, 2036 117,000 75,605 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 7.365s, 2035 436,000 21,800 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.87s, 2015 1,768,724 1,724,506 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 (Cayman Islands) 467,000 377,355 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 (Cayman Islands) 390,000 287,933 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 5.984s, 2044 (United Kingdom) 514,239 411,391 Total asset-backed securities (cost $67,137,994) SENIOR LOANS (8.1%)(a)(c) Principal amount Value Basic Materials (0.8%) Aleris International, Inc. bank term loan FRN Ser. B, 7.003s, 2013 $272,932 $247,686 Celanese Corp. bank term loan FRN Ser. B, 6.979s, 2014 297,750 286,873 Domtar Corp. bank term loan FRN 6.403s, 2014 (Canada) 322,500 309,024 Georgia-Pacific Corp. bank term loan FRN Ser. B, 6.894s, 2013 835,125 794,935 Georgia-Pacific Corp. bank term loan FRN Ser. B2, 6.906s, 2012 297,750 283,421 Hexion Specialty Chemicals, Inc. bank term loan FRN 7.188s, 2013 247,500 238,683 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C, 7.44s, 2013 19,900 19,191 Momentive Performance Materials, Inc. bank term loan FRN 7 1/8s, 2013 198,000 189,231 NewPage Holding Corp. bank term loan FRN 8.688s, 2014 130,000 129,127 Novelis, Inc. bank term loan FRN Ser. B, 7.2s, 2014 231,648 217,170 Novelis, Inc. bank term loan FRN Ser. B, 7.2s, 2014 509,627 477,775 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 6.46s, 2012 1,521,960 1,465,309 Capital Goods (0.3%) Berry Plastics Holding Corp. bank term loan FRN 7.16s, 2015 148,875 138,867 Graham Packaging Co., LP bank term loan FRN 7.498s, 2011 99,250 95,218 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 5.26s, 2014 9,405 8,923 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 7.169s, 2014 110,595 104,927 Hexcel Corp. bank term loan FRN Ser. B, 6.511s, 2012 259,418 254,230 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6.726s, 2014 356,948 336,721 Polypore, Inc. bank term loan FRN Ser. B, 7.06s, 2014 104,465 100,808 Sequa Corp. bank term loan FRN 8 1/2s, 2014 170,000 166,813 Terex Corp. bank term loan FRN Ser. D, 6.948s, 2013 49,250 49,004 Transdigm, Inc. bank term loan FRN 6.858s, 2013 250,000 243,281 Communication Services (0.5%) Fairpoint Communications, Inc. bank term loan FRN Ser. B, 7s, 2012 543,116 532,797 Hawaiian Telcom Communications, Inc. bank term loan FRN Ser. C, 7.45s, 2014 473,238 443,323 Intelsat, Ltd. bank term loan FRN Ser. B, 7.225s, 2013 (Bermuda) 594,000 587,763 MetroPCS Wireless, Inc. bank term loan FRN 7.303s, 2013 246,875 236,863 PanAmSat Corp. bank term loan FRN Ser. B, 7.225s, 2013 594,000 581,802 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 6.83s, 2013 179,190 172,246 Consumer Cyclicals (1.5%) Adesa, Inc. bank term loan FRN 7.45s, 2013 147,751 138,596 Allison Transmission bank term loan FRN Ser. B, 7.965s, 2014 240,000 223,929 CCM Merger, Inc. bank term loan FRN Ser. B, 6.997s, 2012 109,446 104,931 Cenveo, Inc. bank term loan FRN Ser. B, 6.66s, 2014 240,208 229,098 Cenveo, Inc. bank term loan FRN Ser. DD, 6.66s, 2014 8,004 7,634 Claire's Stores, Inc. bank term loan FRN 7.948s, 2014 587,050 493,269 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 7 3/4s, 2012 223,443 216,088 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 7 3/4s, 2012 558,435 540,053 Dex Media West, LLC bank term loan FRN Ser. B1, 6.378s, 2010 370,642 361,839 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.41s, 2014 220,000 192,225 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.07s, 2014 513,424 436,924 GateHouse Media, Inc. bank term loan FRN Ser. DD, 7.236s, 2014 191,576 163,031 Golden Nugget, Inc. bank term loan FRN Ser. B, 6.918s, 2014 101,818 95,709 Golden Nugget, Inc. bank term loan FRN Ser. DD, 7 1/2s, 2014 (U) 58,182 54,691 Goodman Global Holdings, Inc. bank term loan FRN Ser. C, 6.139s, 2011 231,848 229,240 Goodyear Tire & Rubber Co. (The) bank term loan FRN 6.85s, 2010 1,550,000 1,450,704 Isle of Capri Casinos, Inc. bank term loan FRN 6.741s, 2014 208,755 192,924 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 7.11s, 2014 (U) 62,941 58,168 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 6.572s, 2014 83,502 77,170 Landsource, Inc. bank term loan FRN 7.725s, 2013 85,469 65,140 Lear Corp bank term loan FRN 7.604s, 2013 513,446 496,759 Michaels Stores, Inc. bank term loan FRN Ser. B, 7.614s, 2013 328,342 301,030 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 6.939s, 2013 464,285 445,907 Reader's Digest Association, Inc. (The) bank term loan FRN 7.188s, 2014 422,875 381,997 Standard-Pacific Corp. bank term loan FRN Ser. B, 6.655s, 2013 90,000 66,000 Tribune Co. bank term loan FRN Ser. B, 7.91s, 2014 955,200 809,771 TRW Automotive, Inc. bank term loan FRN Ser. B, 6.688s, 2014 184,538 179,616 United Components, Inc. bank term loan FRN Ser. D, 6.906s, 2012 408,889 392,533 Visant Holding Corp. bank term loan FRN Ser. C, 6.718s, 2010 363,793 356,063 Consumer Staples (2.4%) Affinion Group, Inc. bank term loan FRN Ser. B, 7.48s, 2013 692,719 664,433 Cablevision Systems Corp. bank term loan FRN 6.896s, 2013 1,080,750 1,019,862 Cebridge Connections, Inc. bank term loan FRN Ser. B, 7.214s, 2013 694,750 648,723 Charter Communications, Inc. bank term loan FRN 7.343s, 2014 200,000 180,667 Charter Communications, Inc. bank term loan FRN 6.99s, 2014 1,991,340 1,858,840 Cinemark, Inc. bank term loan FRN 6.668s, 2013 306,463 289,464 Citadel Communications bank term loan FRN Ser. B, 6.662s, 2014 425,000 384,359 Dean Foods Co. bank term loan FRN Ser. B, 6.95s, 2014 740,073 697,266 Gray Television, Inc. bank term loan FRN Ser. B, 6.73s, 2014 200,000 185,750 Idearc, Inc. bank term loan FRN Ser. B, 7.2s, 2014 1,213,869 1,154,832 Insight Midwest, LP bank term loan FRN 7s, 2014 193,075 186,076 Jarden Corp. bank term loan FRN Ser. B1, 6.948s, 2012 272,891 263,036 Jarden Corp. bank term loan FRN Ser. B2, 6.948s, 2012 124,046 119,566 Mediacom Communications Corp. bank term loan FRN Ser. C, 6.686s, 2015 977,625 909,191 Mediacom Communications Corp. bank term loan FRN Ser. DD, 6.686s, 2015 118,800 109,678 MGM Studios, Inc. bank term loan FRN Ser. B, 8.448s, 2011 884,250 817,731 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 7.948s, 2014 298,500 279,993 R.H. Donnelley, Inc. bank term loan FRN 6.543s, 2011 582,224 562,865 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6.45s, 2011 324,982 314,095 Rental Service Corp. bank term loan FRN 8 3/4s, 2013 445,000 413,108 Six Flags Theme Parks bank term loan FRN 7.249s, 2015 647,745 593,047 Spanish Broadcasting Systems, Inc. bank term loan FRN 6.95s, 2012 438,722 404,721 Spectrum Brands, Inc. bank term loan FRN 5.086s, 2013 17,143 16,534 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 9.121s, 2013 338,198 326,530 Universal City Development Partners bank term loan FRN Ser. B, 6.84s, 2011 969,872 949,262 Warner Music Group bank term loan FRN Ser. B, 7.071s, 2011 152,125 145,185 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.674s, 2012 264,543 242,057 Energy (0.4%) Enterprise GP Holdings, LP bank term loan FRN 7.494s, 2014 220,000 218,763 EPCO Holding, Inc. bank term loan FRN Ser. A, 6.998s, 2012 220,000 214,867 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6.99s, 2013 64,675 62,541 Meg Energy Corp. bank term loan FRN 7.2s, 2013 (Canada) 98,250 95,106 Meg Energy Corp. bank term loan FRN Ser. DD, 6.23s, 2013 (Canada) (U) 100,000 95,833 CR Gas Storage bank term loan FRN 7.323s, 2013 51,096 48,754 CR Gas Storage bank term loan FRN 6.408s, 2013 55,705 53,152 CR Gas Storage bank term loan FRN Ser. B, 7.323s, 2013 314,846 300,416 CR Gas Storage bank term loan FRN Ser. DD, 6.409s, 2013 34,612 33,026 Petroleum Geo-Services ASA bank term loan FRN 6.95s, 2015 (Norway) 149,250 144,399 Targa Resources, Inc. bank term loan FRN 6.92s, 2012 274,237 267,518 Targa Resources, Inc. bank term loan FRN 5.043s, 2012 153,871 150,101 Western Refining, Inc. bank term loan FRN 6.559s, 2014 692,946 657,144 Financial (0.3%) Hub International, Ltd. bank term loan FRN Ser. B, 7.704s, 2014 142,259 134,435 Hub International, Ltd. bank term loan FRN Ser. DD, 7.334s, 2014 (U) 32,001 30,241 Nuveen Investments, Inc. bank term loan FRN Ser. B, 7.837s, 2014 360,000 355,821 Realogy Corp. bank term loan FRN 5.32s, 2013 214,227 186,496 Realogy Corp. bank term loan FRN Ser. B, 8.24s, 2013 795,698 692,700 Health Care (0.7%) Carestream Health, Inc. bank term loan FRN 7.113s, 2013 412,063 377,295 Community Health Systems, Inc. bank term loan FRN Ser. B, 7.331s, 2014 595,116 571,993 Community Health Systems, Inc. bank term loan FRN Ser. DD, 7 3/4s, 2014 (U) 30,270 29,094 Concentra, Inc. bank term loan FRN Ser. B, 7.448s, 2014 233,825 218,237 Davita, Inc. bank term loan FRN Ser. B, 6.706s, 2012 300,000 288,443 Health Management Associates, Inc. bank term loan FRN 6.943s, 2014 1,189,015 1,107,105 Healthsouth Corp. bank term loan FRN Ser. B, 7.747s, 2013 485,089 462,290 Hologic, Inc. bank term loan FRN Ser. B1, 7.432s, 2013 63,272 63,035 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 7.151s, 2014 (U) 71,542 67,548 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 10.61s, 2014 342,663 319,534 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 19,078 18,013 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 7.066s, 2014 207,810 196,207 LifePoint, Inc. bank term loan FRN Ser. B, 6.715s, 2012 232,437 221,064 Mylan, Inc. bank term loan FRN Ser. B, 8.479s, 2014 145,000 143,399 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 6.782s, 2012 129,589 124,243 Technology (0.4%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 6.953s, 2013 180,000 168,075 Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 7.032s, 2013 49,313 47,864 Aspect Software, Inc. bank term loan FRN 7.936s, 2011 44,328 42,776 Compucom Systems, Inc. bank term loan FRN 8.33s, 2014 204,488 199,375 First Data Corp. bank term loan FRN Ser. B1, 7.635s, 2014 184,538 174,953 First Data Corp. bank term loan FRN Ser. B3, 7.635s, 2014 184,538 175,518 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.455s, 2014 (Singapore) 175,223 170,843 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.394s, 2014 (Singapore) 609,777 594,532 JDA Software Group, Inc. bank term loan FRN Ser. B, 7.494s, 2013 28,571 28,143 Sabre Holdings Corp. bank term loan FRN 7.21s, 2014 291,542 265,436 SunGard Data Systems, Inc. bank term loan FRN 6.898s, 2014 595,500 574,347 Travelport bank term loan FRN 7.698s, 2013 6,335 5,999 Travelport bank term loan FRN Ser. B, 7.448s, 2013 31,571 29,899 Transportation (0.2%) Delta Airlines, Inc. bank term loan FRN 6.84s, 2012 47,250 44,722 Navistar Financial Corp. bank term loan FRN 6.953s, 2012 162,667 156,323 Navistar International Corp. bank term loan FRN 8.234s, 2012 447,333 429,887 United Airlines Corp. bank term loan FRN Ser. B, 7 1/8s, 2014 573,778 534,729 Utilities & Power (0.6%) Dynegy Holdings, Inc. bank term loan FRN 6.309s, 2013 765,000 716,869 Energy Future Holdings bank term loan FRN Ser. B2, 8.396s, 2014 485,000 475,907 Energy Future Holdings bank term loan FRN Ser. B3, 8.396s, 2014 645,000 633,529 Mirant North America, LLC. bank term loan FRN 6.572s, 2013 61,335 58,619 NRG Energy, Inc. bank term loan FRN 8s, 2014 (U) 180,000 178,554 NRG Energy, Inc. bank term loan FRN 6.948s, 2014 531,235 506,200 NRG Energy, Inc. bank term loan FRN 6.848s, 2014 221,096 210,593 Reliant Energy, Inc. bank term loan FRN 5.095s, 2014 450,000 423,000 Total senior loans (cost $48,669,378) PURCHASED OPTIONS OUTSTANDING (2.8%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 $18,927,000 $1,036,632 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 18,927,000 1,024,140 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 1,024,140 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 18,927,000 529,577 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 18,927,000 521,250 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 4.0625% versus the six-month EUR-EURIBOR-Telerate maturing on March 25, 2011. Mar-09/4.063 EUR 8,790,000 124,099 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 4.16% versus the six-month EUR-EURIBOR-Telerate maturing on March 26, 2014. Mar-12/4.16 EUR 6,140,000 116,896 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate of 4.16% versus the six month EUR-EURIBOR-Telerate maturing March 26, 2014. Mar-12/4.16 EUR 6,140,000 41,774 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate of 4.0625% versus the six month EUR-EURIBOR-Telerate maturing March 25, 2011. Mar-09/4.063 EUR 8,790,000 33,110 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $18,927,000 529,577 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.84% versus the three month USD-LIBOR-BBA maturing on March 11, 2018. Mar-08/4.84 11,093,000 261,906 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 4.655% versus the three month USD-LIBOR-BBA maturing on March 10, 2018. Mar-08/4.655 3,028,000 51,415 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 50,023,000 2,401,604 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 28, 2018. May-08/5.45 29,240,000 1,857,617 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.22 25,047,000 1,210,271 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 25,011,000 1,177,768 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 25,047,000 1,175,706 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing on May 08, 2018. May-08/5.235 18,178,000 894,358 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 10,005,000 477,239 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 50,023,000 346,159 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 4,524,000 199,508 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 25,047,000 181,090 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 25,011,000 179,579 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.22 25,047,000 171,071 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 28, 2018. May-08/5.45 29,240,000 123,100 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 4.84% versus the three month USD-LIBOR-BBA maturing on March 11, 2018. Mar-08/4.84 11,093,000 120,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing on May 8, 2018. May-08/5.235 18,178,000 115,612 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 10,005,000 70,035 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.655% versus the three month USD-LIBOR-BBA maturing on March 10, 2018. Mar-08/4.655 3,028,000 46,238 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 4,524,000 31,125 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 1.03% versus the six-month JPY-LIBOR-BBA maturing on January 26, 2009. Jan-08/1.03 JPY 7,011,000,000 50,227 Total purchased options outstanding (cost $12,293,227) COMMON STOCKS (0.0%)(a) Shares Value AboveNet, Inc. (NON) 240 $18,720 Bohai Bay Litigation, LLC (Units) (F) 991 14,017 Contifinancial Corp. Liquidating Trust Units (F)(NON) 3,510,833 351 VFB LLC (acquired 10/27/00, cost $594,553) (F)(RES)(NON) 948,004 19,610 XCL Warranty Escrow (F) 991 70,698 Total common stocks (cost $2,088,739) CONVERTIBLE PREFERRED STOCKS (0.0%)(a) (cost $112,017) Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 2,441 WARRANTS (0.0%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 118 $5,900 AboveNet, Inc. 9/08/08 20.00 101 5,555 Dayton Superior Corp. 144A (F) 6/15/09 .01 1,020 5,051 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR .001 508 43,272 Total warrants (cost $38,482) SHORT-TERM INVESTMENTS (7.8%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.00% to 6.50% and due dates ranging from January 2, 2008 to February 22, 2008 (d) $293,905 $293,250 U.S. Treasury Bills for an effective yield of 3.969%, maturity date March 27, 2008 (SEG) 2,778,000 2,759,946 U.S. Treasury Bills for an effective yield of 4.085%, maturity date March 27, 2008 (SEG) 118,000 116,584 U.S. Treasury Bills for an effective yield of 3.975%, maturity date March 27, 2008 (SEG) 21,000 20,605 U.S. Treasury Bills for an effective yield of 4.027%, maturity date March 27, 2008 (SEG) 359,000 352,287 U.S. Treasury Bills for an effective yield of 3.237%, maturity date March 27, 2008 (SEG) 314,000 309,656 U.S. Treasury Bills for an effective yield of 3.074%, maturity date March 27, 2008 (SEG) 226,000 222,898 U.S. Treasury Bills for an effective yield of 2.995%, maturity date March 27, 2008 (SEG) 209,000 206,289 U.S. Treasury Bills for an effective yield of 2.928%, maturity date March 27, 2008 (SEG) 190,000 187,557 Putnam Prime Money Market Fund (e) 37,147,091 37,147,091 Egypt Treasury Bill for an effective yield of 7.25%, maturity date June 3, 2008 EGP 16,125,000 2,831,730 Total short-term investments (cost $44,447,893) TOTAL INVESTMENTS Total investments (cost $652,593,710) (b) FORWARD CURRENCY CONTRACTS TO BUY at 12/31/07 (aggregate face value $83,795,832) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $24,826,744 $25,068,381 1/16/08 $(241,637) British Pound 3,565 3,580 3/19/08 (15) Canadian Dollar 4,382,522 4,330,772 1/16/08 51,750 Danish Krone 1,375,997 1,377,252 3/19/08 (1,255) Euro 15,894,833 15,928,323 3/19/08 (33,490) Indian Rupee 1,834,916 1,831,877 2/20/08 3,039 Malaysian Ringgit 1,871,720 1,862,005 2/20/08 9,715 Mexican Peso 3,293,757 3,282,481 1/16/08 11,276 Norwegian Krone 24,998,873 24,739,647 3/19/08 259,226 Polish Zloty 4,378,190 4,406,872 3/19/08 (28,682) Swedish Krona 76,411 75,816 3/19/08 595 Swiss Franc 904,814 888,826 3/19/08 15,988 Total FORWARD CURRENCY CONTRACTS TO SELL at 12/31/07 (aggregate face value $134,364,310) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,132,834 $1,134,467 1/16/08 $1,633 British Pound 23,156,207 23,717,759 3/19/08 561,552 Canadian Dollar 20,258,734 20,354,301 1/16/08 95,567 Euro 2,172,425 2,156,343 3/19/08 (16,082) Hungarian Forint 3,649,257 3,650,302 3/19/08 1,045 Japanese Yen 46,712,186 46,047,456 2/20/08 (664,730) Norwegian Krone 2,872,062 2,833,176 3/19/08 (38,886) South African Rand 3,012,689 2,944,672 1/16/08 (68,017) Swedish Krona 24,560,123 24,680,961 3/19/08 120,838 Swiss Franc 6,861,943 6,834,804 3/19/08 (27,139) Taiwan Dollar 10,025 10,069 2/20/08 44 Total FUTURES CONTRACTS OUTSTANDING at 12/31/07 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 205 $126,294,875 Mar-08 $134,038 Canadian Government Bond 10 yr (Long) 10 1,157,651 Mar-08 (2,402) Euro-Bobl 5 yr (Short) 43 6,776,473 Mar-08 84,335 Euro-Bund 10 yr (Short) 12 1,981,687 Mar-08 (1,958) Euro-Dollar 90 day (Long) 810 195,108,750 Sep-09 2,248,634 Euro-Dollar 90 day (Short) 1223 294,299,663 Jun-08 (3,005,449) Euro-Dollar 90 day (Short) 810 195,432,750 Sep-08 (2,351,953) Euro-Schatz 2 yr (Long) 1290 194,658,807 Mar-08 (677,933) Japanese Government Bond 10 yr (Long) 51 62,638,567 Mar-08 320,020 U.K. Gilt 10 yr (Long) 61 13,346,527 Mar-08 13,148 U.S. Treasury Bond 20 yr (Long) 801 93,216,375 Mar-08 (653,107) U.S. Treasury Note 2 yr (Short) 552 116,058,000 Mar-08 (246,928) U.S. Treasury Note 5 yr (Short) 4 441,125 Mar-08 (2,414) U.S. Treasury Note 10 yr (Short) 469 53,180,203 39515 (312,585) Total WRITTEN OPTIONS OUTSTANDING at 12/31/07 (premiums received $12,325,301) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Merrill Lynch Capital Services, Inc. for the obligation to pay a fixed rate of 5.83% versus the three month USD-LIBOR-BBA maturing on July 16, 2018. $39,610,000 Jul-08/5.83 $3,499,147 Option on an interest rate swap with Merrill Lynch Capital Services, Inc. for the obligation to receive a fixed rate of 5.83% versus the three month USD-LIBOR-BBA maturing on July 16, 2018. 39,610,000 Jul-08/5.83 93,876 Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 4.40% versus the six-month EUR-EURIBOR-Telerate maturing on March 26, 2022. EUR 1,430,000 Mar-12/4.40 116,520 Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 4.56% versus the six-month EUR-EURIBOR-Telerate maturing on March 24, 2027. EUR 1,290,000 Mar-17/4.56 103,267 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 4.56% versus the six-month EUR-EURIBOR-Telerate maturing on March 24, 2027. EUR 1,290,000 Mar-17/4.56 41,115 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 4.40% versus the six-month EUR-EURIBOR-Telerate maturing on March 28, 2022. EUR 1,430,000 Mar-12/4.40 33,885 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 4.775% versus the three month USD-LIBOR-BBA maturing on March 14, 2018. $112,349,000 Mar-08/4.775 1,461,660 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 4.775% versus the three month USD-LIBOR-BBA maturing on March 14, 2018. 112,349,000 Mar-08/4.775 2,340,230 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.775% versus the three month USD-LIBOR-BBA maturing on March 14, 2018. 84,261,000 Mar-08/4.775 1,755,157 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.775% versus the three month USD-LIBOR-BBA maturing on March 14, 2018. 84,261,000 Mar-08/4.775 1,096,236 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 1,060,000 Dec-08/5.00 43,672 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 1,060,000 Dec-08/5.00 25,652 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 25,011,500 May-12/5.51 1,394,141 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 25,011,500 May-12/5.51 1,117,264 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 12,505,500 May-12/5.515 700,433 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 12,505,500 May-12/5.515 556,870 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 5,002,500 May-12/5.52 280,540 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 5,002,500 May-12/5.52 221,910 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $10,000,000 9/1/15 3 month USD-LIBOR-BBA 4.53% $124,050 55,642,000 9/24/09 3 month USD-LIBOR-BBA 4.7375% 1,451,124 16,800,000 3/30/09 3.075% 3 month USD-LIBOR-BBA 52,591 4,400,000 1/27/14 4.35% 3 month USD-LIBOR-BBA (45,596) Citibank, N.A. AUD 10,550,000 12/11/17 6 month AUD-BBR-BBSW 7.04% (131,060) AUD 10,550,000 12/14/17 6 month AUD-BBR-BBSW 7.0875% (105,444) $24,650,000 7/27/09 5.504% 3 month USD-LIBOR-BBA (956,944) 42,130,000 9/29/13 5.078% 3 month USD-LIBOR-BBA (2,231,373) JPY 1,134,000,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (293,965) $37,608,000 11/23/17 4.885% 3 month USD-LIBOR-BBA (636,693) 54,651,000 10/26/12 4.6275% 3 month USD-LIBOR-BBA (988,618) 14,501,000 11/9/17 5.0825% 3 month USD-LIBOR-BBA (483,652) 14,112,000 11/9/09 4.387% 3 month USD-LIBOR-BBA (122,893) Citibank, N.A., London EUR 13,050,000 8/2/17 6 month EUR-EURIBOR- Telerate 4.7476% 84,299 JPY 1,300,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 280,930 JPY 13,104,267,000 4/3/08 1.165% 6 month JPY-LIBOR-BBA (28,325) Credit Suisse First Boston International $5,699,500 7/9/14 4.945% 3 month USD-LIBOR-BBA (248,795) Credit Suisse International GBP 1,480,000 (F) 4/3/36 GBP 3,728,462 at maturity 6 month GBP-LIBOR-BBA 308,703 $563,000 8/29/12 5.04556% 3 month USD-LIBOR-BBA (28,093) 1,009,000 10/16/17 3 month USD-LIBOR-BBA 5.297% 50,604 GBP 5,290,000 11/9/17 5.27125% 6 month GBP-LIBOR-BBA (190,553) $7,647,900 11/6/17 4.97021% 3 month USD-LIBOR-BBA (186,652) Deutsche Bank AG ZAR 12,120,000 7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% (56,765) $1,590,000 11/7/17 3 month USD-LIBOR-BBA 5.056% 49,761 2,307,000 10/16/17 3 month USD-LIBOR-BBA 5.297% 115,702 Goldman Sachs International AUD 13,410,000 12/21/09 7.385% 3 month AUD-BBR-BBSW 14,605 AUD 3,010,000 12/21/17 7.10% 6 month AUD-BBR-BBSW 14,430 AUD 12,050,000 12/21/12 6 month AUD-BBR-BBSW 7.42% (41,879) JPY 743,800,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (233,328) $73,300,000 (E) 3/10/10 4.779% 3 month USD-LIBOR-BBA (1,465,267) 80,600,000 (E) 3/8/12 3 month USD-LIBOR-BBA 4.99% 837,434 26,170,900 9/21/17 5.149% 3 month USD-LIBOR-BBA (1,344,465) 93,857,600 9/21/09 3 month USD-LIBOR-BBA 4.60% 2,184,770 1,009,000 9/14/17 5.0625% 3 month USD-LIBOR-BBA (44,576) 1,345,000 9/15/11 678 bp (1 month USD-LIBOR- Ford Credit Auto Owner BBA) Trust Series 2005-B Class D 13,121 2,068,000 9/14/14 4.906% 3 month USD-LIBOR-BBA (85,042) AUD 27,400,000 (E) 11/24/10 3 month AUD-BBR-BBSW 7.425% (72,331) $48,973,100 9/19/09 3 month USD-LIBOR-BBA 4.763% 1,294,889 JPMorgan Chase Bank, N.A. 33,996,000 12/11/17 3 month USD-LIBOR-BBA 4.65% (84,733) 16,700,000 8/4/16 3 month USD-LIBOR-BBA 5.5195% 1,369,878 70,918,000 5/4/08 3 month USD-LIBOR-BBA 5.37% 203,579 22,964,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (1,735,053) 31,100,000 8/4/08 3 month USD-LIBOR-BBA 5.40% 602,323 JPY 7,460,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (2,125,634) $16,780,000 10/10/13 5.09% 3 month USD-LIBOR-BBA (670,549) 8,000,000 3/6/16 3 month USD-LIBOR-BBA 5.176% 448,920 112,807,000 4/27/09 5.034% 3 month USD-LIBOR-BBA (1,526,491) 30,000,000 6/17/15 3 month USD-LIBOR-BBA 4.5505% 129,306 25,100,000 9/2/15 3 month USD-LIBOR-BBA 4.4505% 175,114 12,060,000 10/10/13 5.054% 3 month USD-LIBOR-BBA (456,353) 8,700,000 8/13/12 3 month USD-LIBOR-BBA 5.2% 498,266 890,000 11/7/17 3 month USD-LIBOR-BBA 5.05771% 27,980 58,733,000 10/30/12 4.68375% 3 month USD-LIBOR-BBA (1,271,851) 3,583,000 8/29/17 5.2925% 3 month USD-LIBOR-BBA (226,215) 84,001,000 11/30/17 4.705% 3 month USD-LIBOR-BBA (196,971) 1,255,000 8/29/17 5.263% 3 month USD-LIBOR-BBA (76,462) 19,633,000 9/11/27 5.27% 3 month USD-LIBOR-BBA (975,840) 14,501,000 11/9/17 5.0895% 3 month USD-LIBOR-BBA (491,919) 14,112,000 11/9/09 4.3975% 3 month USD-LIBOR-BBA (125,788) 1,540,000 9/27/17 5.2335% 3 month USD-LIBOR-BBA (89,725) 26,170,900 9/21/17 5.15% 3 month USD-LIBOR-BBA (1,346,631) 93,857,600 9/21/09 3 month USD-LIBOR-BBA 4.6125% 2,207,739 Lehman Brothers Special Financing, Inc. EUR 50,940,000 12/18/09 6 month EUR-EURIBOR-Reuters 4.662% 91,024 GBP 5,290,000 12/4/17 6 month GBP-LIBOR-BBA 5.105% 50,727 $55,604,000 12/11/17 3 month USD-LIBOR-BBA 4.839% 744,314 GBP 830,000 12/28/37 4.755% 6 month GBP-LIBOR-BBA (23,992) GBP 3,330,000 12/27/17 6 month GBP-LIBOR-BBA 5.11% 49,584 GBP 2,960,000 12/27/12 5.1825% 6 month GBP-LIBOR-BBA (20,632) EUR 12,220,000 12/18/17 4.712% 6 month EUR-EURIBOR-Reuters (64,438) $2,218,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (190,894) 79,881,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 1,602,418 10,091,000 8/3/11 3 month USD-LIBOR-BBA 5.445% 629,399 GBP 1,365,000 (F) 3/15/36 GBP 3,304,437.5 at maturity 6 month GBP-LIBOR-BBA 371,268 $45,378,000 6/14/17 3 month USD-LIBOR-BBA 5.8725% 4,308,386 EUR 5,800,000 8/1/17 6 month EUR-EURIBOR- Telerate 4.719% 18,580 EUR 24,900,000 11/13/16 3.983% 6 month EUR-EURIBOR-Telerate 1,833,164 $32,665,000 3/15/09 4.9298% 3 month USD-LIBOR-BBA (742,221) JPY 1,347,600,000 6/10/16 1.7775% 6 month JPY-LIBOR-BBA (251,986) $2,582,000 9/11/17 5.0525% 3 month USD-LIBOR-BBA (111,541) 460,000 11/7/17 3 month USD-LIBOR-BBA 5.05521% 14,368 85,683,000 8/31/09 3 month USD-LIBOR-BBA 4.89% 2,404,194 54,651,000 10/26/12 4.61375% 3 month USD-LIBOR-BBA (954,470) 26,170,900 9/24/17 5.285% 3 month USD-LIBOR-BBA (1,635,808) 85,683,000 9/4/09 3 month USD-LIBOR-BBA 4.836% 2,301,105 18,098,000 9/4/27 5.4475% 3 month USD-LIBOR-BBA (1,318,863) 92,947,000 9/11/09 3 month USD-LIBOR-BBA 4.6525% 2,184,930 18,098,000 8/31/27 5.4925% 3 month USD-LIBOR-BBA (1,435,067) GBP 5,290,000 11/9/17 5.275% 6 month GBP-LIBOR-BBA (193,552) $14,112,000 11/9/09 4.403% 3 month USD-LIBOR-BBA (127,312) 14,501,000 11/9/17 5.067% 3 month USD-LIBOR-BBA (465,491) 75,656,000 6/12/17 3 month USD-LIBOR-BBA 5.717% 6,263,251 32,648,700 9/19/09 3 month USD-LIBOR-BBA 4.755% 857,948 93,857,600 9/24/09 3 month USD-LIBOR-BBA 4.695% 2,371,325 Merrill Lynch Capital Services, Inc. JPY 743,800,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (256,604) $54,651,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (961,300) Merrill Lynch Derivative Products AG JPY 371,900,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (131,391) Morgan Stanley Capital Services, Inc. EUR 3,410,000 (E) 3/3/38 6 month EUR-EURIBOR-Reuters 4.785% (79,160) EUR 6,870,000 (E) 3/5/18 6 month EUR-EURIBOR-Reuters 4.5375% 144,635 EUR 12,330,000 (E) 3/4/13 4.315% 6 month EUR-EURIBOR-Reuters 182,538 EUR 28,960,000 (E) 3/3/10 6 month EUR-EURIBOR-Reuters 4.265% (158,556) $448,000 8/29/17 5.26021% 3 month USD-LIBOR-BBA (27,192) EUR 3,410,000 (E) 2/12/38 6 month EUR-EURIBOR-Reuters 4.71% (138,007) EUR 28,960,000 (E) 2/12/10 6 month EUR-EURIBOR-Reuters 4.305% (143,757) EUR 6,870,000 (E) 2/12/18 4.525% 6 month EUR-EURIBOR-Reuters 154,967 EUR 12,330,000 (E) 2/12/13 4.355% 6 month EUR-EURIBOR-Reuters 155,356 EUR 6,870,000 (E) 2/12/18 4.54% 6 month EUR-EURIBOR-Reuters 143,332 EUR 3,410,000 (E) 2/11/38 6 month EUR-EURIBOR-Reuters 4.70% (145,724) EUR 12,330,000 (E) 2/11/13 4.38% 6 month EUR-EURIBOR-Reuters 135,914 EUR 28,960,000 (E) 2/11/10 6 month EUR-EURIBOR-Reuters 4.37% (93,020) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/07 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $6,000,000 (F) 5/2/08 10 bp plus The spread $(142,614) change in spread return of Banc of Banc of America of America Securities- CMBS Securities AAA AAA 10 year Index 10 yr Index multiplied by the modified duration factor 10,930,000 3/3/08 (Banc The spread of America return of Banc Securities AAA of America 10 yr Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor minus 250 bp) 22,250,000 (F) 5/2/08 Banc of America The spread (81,524) Securities AAA return of Banc 10 yr Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor Citibank, N.A. 5,640,000 (F) 5/2/08 12.5 bp plus The spread (132,745) change in spread return of Banc of Banc of America of America Securities- CMBS Securities AAA AAA 10 year Index 10 yr Index multiplied by the modified duration factor Credit Suisse International GBP 1,480,000 4/3/36 GBP 2,242,757 at GBP Non-revised (287,776) maturity Retail Price Index GBP 4,510,000 9/25/12 GBP 762,893 at GBP Non-revised 88,989 maturity Retail Price Index Deutsche Bank AG 7,070,000 (F) 2/1/08 (Beginning The spread 123,605 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 75 bp) 7,070,000 (F) 2/1/08 30 bp plus The spread (87,173) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 41,471,000 (F) 2/1/08 30 bp plus The spread (982,489) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index Goldman Sachs International EUR 9,020,000 12/14/12 2.378% Eurostat (12,534) Eurozone HICP excluding tobacco 2,860,000 (F) 10 bp plus The spread 75,996 change in spread return of Banc of Banc of America of America Securities- CMBS Securities AAA AAA 10 year Index 10 yr Index multiplied by the modified duration factor EUR 9,020,000 11/23/12 (2.365)% Eurostat (29,965) Eurozone HICP excluding tobacco GBP 4,510,000 10/16/12 3.09% GBP Non-revised 78,274 UK Retail Price Index excluding tobacco GBP 4,510,000 9/20/12 3.170% GBP Non-revised 87,226 UK Retail Price Index excluding tobacco GBP 4,510,000 9/13/12 3.110% GBP Non-revised 63,363 UK Retail Price Index excluding tobacco 32,000,000 2/1/08 125 bp plus The spread (648,758) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 14,050,000 1/1/08 (10 bp plus The spread 734,263 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) JPMorgan Chase Bank, N.A. 7,375,000 (F) 4/30/08 110 bp plus Banc The spread 94,400 of America return of Banc Securities AAA of America 10 yr Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor 22,500,000 (F) 4/30/08 Change in spread The spread (40,208) of Banc return of Banc of America of America Securities AAA Securities- CMBS 10 yr Index AAA 10 year Index multiplied by the modified duration factor minus 47.5 bp 5,913,000 (F) 3/1/08 (Beginning The spread 66,776 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 115 bp) 2,320,000 (F) 2/1/08 (Beginning The spread 37,869 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 50 bp) 2,320,000 (F) 2/1/08 25 bp plus The spread (31,253) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 8,295,000 (F) 8/1/08 Change in spread The spread (109,311) of Lehman return of Lehman Brothers AAA Brothers AAA 8.5+ Commercial 8.5+ CMBS Index Mortgage Backed adjusted by Securities Index modified minus 17.5 bp duration factor Lehman Brothers Special Financing, Inc. 10,665,000 6/2/08 (Beginning The spread 32 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 175 bp) 15,465,000 6/2/08 Beginning The spread (80,758) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 500 bp 18,680,000 (F) 6/2/08 (Beginning The spread (336,875) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 300 bp) 9,150,000 5/1/08 195 bp plus The spread 87,587 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 3,750,000 6/1/08 (20 bp plus The spread (74,468) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) GBP 9,020,000 (F) 11/16/12 3.10% GBP Non-revised 200,523 UK Retail Price Index excluding tobacco 7,480,000 5/1/08 (Beginning The spread (79,295) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 175 bp) 33,900,000 5/1/08 (Beginning The spread (194,145) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 218.75 bp) EUR 9,020,000 (F) 11/12/12 EUR 1,113,322 at Eurostat (72,431) maturity Eurozone HICP excluding tobacco EUR 9,020,000 (F) 11/9/12 EUR 1,125,703 at Eurostat (60,578) maturity Eurozone HICP excluding tobacco 88,120,000 5/1/08 15 bp plus The spread (740,560) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 9,683,000 5/1/08 50 bp plus The spread (164,021) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 3,813,000 4/1/08 Beginning The spread (90,650) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 10 bp GBP 4,510,000 (F) 10/9/12 GBP 749,491 at GBP Non-revised 103,842 maturity UK Retail Price Index 5,027,000 3/1/08 (2.5 bp plus The spread 87,312 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) 17,233,000 3/1/08 Beginning The spread (211,256) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 70 bp 4,435,000 3/1/08 (Beginning The spread 61,965 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 120 bp) 102,944,000 2/1/08 (Beginning The spread 1,657,594 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 45 bp) 9,095,000 2/1/08 30 bp plus The spread (120,085) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 7,068,000 2/1/08 Beginning The spread (107,635) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 50 bp 14,071,000 2/1/08 57.5 bp plus The spread (262,440) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index GBP 1,365,000 (F) 3/15/36 GBP 2,065,993 at GBP Non-revised (289,092) maturity Retail Price Index 508,000 1/1/08 (5 bp plus The spread 25,866 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) 14,050,000 1/1/08 (Beginning The spread 738,339 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index) duration factor 14,050,000 1/1/08 (10 bp plus The spread 730,807 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) Morgan Stanley Capital Services, Inc. EUR 9,020,000 12/20/12 EUR 9,020,000 at Eurostat (13,393) maturity Eurozone HICP excluding tobacco GBP 6,765,000 11/14/12 3.12625% GBP Non-revised 112,496 UK Retail Price Index excluding tobacco 5,580,000 (F) 4/30/08 120 bp plus Banc The spread 74,588 of America return of Banc Securities AAA of America 10 yr Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor 3,076,000 (F) 5/2/08 10 bp plus Banc The spread (1,498) of America return of Banc Securities AAA of America 10 yr Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor 18,380,000 (F) 4/30/08 Change in spread The spread (89,327) of Banc return of Banc of America of America Securities AAA Securities- CMBS 10 yr Index AAA 10 year Index multiplied by the modified duration factor minus 15 bp 6,036,000 (F) 1/31/08 (Beginning The spread 90,926 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 25 bp) 31,868,000 (F) 1/31/08 Change in spread The spread (678,502) of Lehman return of Lehman Brothers AAA Brothers AAA 8.5+ Commercial 8.5+ CMBS Index Mortgage Backed adjusted by Securities Index modified minus 110 bp duration factor 6,036,000 1/31/08 Change in spread The spread (89,675) of Banc return of Banc of America of America Securities AAA Securities- CMBS 10 yr Index AAA 10 year Index multiplied by the modified duration factor minus 80 bp 6,036,000 1/31/08 Change in spread The spread (162,434) of Lehman return of Lehman Brothers AAA Brothers AAA 8.5+ Commercial 8.5+ CMBS Index Mortgage Backed adjusted by Securities Index modified minus 70 bp duration factor Total (F) Is valued at fair value following procedures approved by the Trustees. CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $125,000 12/20/08 550 bp $(2,108) DJ ABX NA CMBX BBB Index 138 200,000 (F) 10/12/52 (134 bp) 40,105 DJ CDX NA HY Series 9 Index 10,241 5,462,000 12/20/12 (375 bp) 245,107 Financial Security Assurance Inc. 555,000 12/20/12 95 bp 1,347 Idearc, Inc, T/L B 600,000 6/20/12 (152 bp) 19,628 Kinder Morgan, Inc., 6 1/2%, 9/1/12 1,950,000 6/20/12 (89 bp) 54,061 L-3 Communications Corp. 7 5/8%, 6/15/12 235,000 6/20/11 (101 bp) (450) Nalco, Co. 7.75%,11/15/11 80,000 9/20/12 350 bp (1,915) XL Capital Assurance Inc. 275,000 12/20/12 400 bp (21,386) Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 70,000 (F) 6/20/12 230 bp (11,062) Bear Stearns International, Ltd. DJ ABX NA CMBX BBB Index 1,165 240,518 (F) 10/12/52 (134 bp) 49,229 Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 125,000 (F) 12/20/08 825 bp 1,072 Abitibibowater Inc., 6 1/2%, 6/15/13 125,000 (F) 12/20/08 725 bp (526) Abitibibowater Inc., 6 1/2%, 6/15/13 125,000 (F) 12/20/08 800 bp 350 DJ ABX HE A Index 2,450,210 3,451,000 1/25/38 369 bp 93,522 DJ ABX HE AAA Index 600,474 2,070,600 1/25/38 76 bp 75,784 Freescale Semiconductor, 8 7/8%, 12/15/14 220,000 9/20/12 495 bp (14,502) Credit Suisse First Boston International Ukraine Government, 7.65%, 6/11/13 1,105,000 10/20/11 194 bp (1,008) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 210,000 (F) 6/20/09 165 bp (6,359) Dynegy Holdings Inc., 6 7/8%, 4/1/11 150,000 6/20/17 297 bp (16,973) Freeport-McMoRan Copper & Gold, Inc. 597,100 3/20/12 (82 bp) (4,314) Freeport-McMoRan Copper & Gold, Inc. 600,000 3/20/12 41 bp (4,964) Neiman Marcus Group, Inc., 9%, 10/15/15 350,000 3/20/12 (64 bp) 15,643 Republic of Peru, 8 3/4%, 11/21/33 610,000 4/20/17 125 bp (7,396) Deutsche Bank AG DJ CDX NA IG Series 8 Index 7-10% tranche 3,608,000 6/20/12 22 bp (153,436) DJ LCDX NA Series 9.1 Index 15-100% tranche 2,875,000 12/20/12 61.56 bp (75,341) Ford Motor Credit Co. LLC., 7.25%, 10/25/11 1,545,000 9/20/10 (587 bp) 30,833 Nalco, Co. 7.75%, 11/15/11 70,000 12/20/12 363 bp (1,594) Republic of Argentina, 8.28%, 12/31/33 660,000 8/20/12 (380 bp) 15,599 Republic of Brazil, 12 1/4%, 3/6/30 775,000 10/20/17 105 bp (16,920) Republic of Indonesia, 6.75%, 2014 575,000 9/20/16 292 bp 37,135 Republic of Peru, 8 3/4%, 11/21/33 610,000 4/20/17 126 bp (8,841) Republic of Turkey, 11 7/8%, 1/15/30 920,000 6/20/14 195 bp (347) Republic of Venezuela, 9 1/4%, 9/15/27 595,000 6/20/14 220 bp (70,811) United Mexican States, 7.5%, 4/8/33 550,000 4/20/17 66 bp (6,891) United Mexican States, 7.5%, 4/8/33 1,495,000 3/20/14 56 bp (13,706) Goldman Sachs International Advanced Micro Devices, 7 3/4%, 11/1/12 375,000 (F) 3/20/09 515 bp 8,289 Any one of the underlying securities in the basket of BB CMBS securities 3,768,000 (F) (a) 2.461% 190,976 DJ ABX HE A Index 501,237 748,000 1/25/38 369 bp (14,500) DJ ABX HE AAA Index 175,796 748,000 1/25/38 76 bp (18,605) DJ CDX NA CMBX AAA Index 56,692 1,550,000 3/15/49 7 bp 9,904 DJ CDX NA HY Series 9 Index 444,400 11,110,000 12/20/12 375 bp (33,330) DJ CDX NA HY Series 9 Index 25-35% tranche 2,840,000 12/20/10 108.65 bp (51,710) DJ CDX NA IG Series 8 Index 30-100% tranche 24,127,000 6/20/12 (2.75 bp) 135,591 General Motors Corp., 7 1/8%, 7/15/13 1,400,000 9/20/08 620 bp 20,435 General Motors Corp., 7 1/8%, 7/15/13 300,000 9/20/08 620 bp 4,379 Lehman Brothers Holdings, 6 5/8%, 1/18/12 1,205,000 9/20/17 (67.8 bp) 24,910 Merrill Lynch & Co., 5%, 1/15/15 1,205,000 9/20/12 48 bp (39,178) Merrill Lynch & Co., 5%, 1/15/15 1,205,000 9/20/17 (59.8 bp) 34,500 Wind Acquisition 9 3/4%, 12/1/15 EUR 550,000 12/20/10 (340 bp) (5,240) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 9 Index 25-35% tranche $2,911,000 12/20/10 105.5 bp (55,595) DJ CDX NA IG Series 9 Index 9,440,000 12/20/12 (13.55 bp) 19,016 DJ CDX NA IG Series 9 Index 30-100% tranche 8,555,000 12/20/12 (5.8 bp) 47,339 Freeport-McMoRan Copper & Gold, Inc. 1,194,100 3/20/12 (85 bp) (8,339) Idearc, Inc T/L B L 600,000 6/20/12 79 bp (34,726) Republic of Argentina, 8.28%, 12/31/33 705,000 6/20/14 235 bp (88,358) Republic of Turkey, 11 7/8%, 1/15/30 990,000 5/20/17 230 bp (975) Republic of Turkey, 11 7/8%, 1/15/30 730,000 5/20/17 244 bp 6,370 Republic of Turkey, 11 7/8%, 1/15/30 185,000 10/20/12 154 bp 407 Russian Federation, 7 1/2%, 3/31/30 1,605,000 5/20/17 60 bp (49,643) Lehman Brothers Special Financing, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 745,000 (F) 3/20/09 525 bp 17,464 Bear Stearns Co. Inc., 5.3%, 10/30/15 1,205,000 9/20/17 (77 bp) 55,181 Community Health Systems, 8 7/8%, 7/15/15 195,000 12/20/12 360 bp (4,054) DJ ABX HE A Index 520,555 749,000 1/25/38 369 bp 7,101 DJ ABX HE A Index 501,237 748,000 1/25/38 369 bp (11,494) DJ ABX HE AAA Index 209,720 749,000 1/25/38 76 bp 20,597 DJ ABX HE AAA Index 175,796 748,000 1/25/38 76 bp (13,000) DJ ABX HE AAA Index 400,316 1,380,400 1/25/38 76 bp 51,666 DJ ABX NA CMBX BBB Index 165 40,129 (F) 10/12/52 (134 bp) 8,185 DJ CDX NA CMBX AA Index (1,426) 45,000 (F) 3/15/49 (15 bp) 2,790 DJ CDX NA HY Series 8 Index 35-60% tranche 4,590,000 6/20/12 104 bp (193,655) DJ CDX NA HY Series 8 Index 35-60% tranche 43,893,000 6/20/12 95 bp (2,017,131) DJ CDX NA HY Series 9 Index 25-35% tranche 27,600,000 12/20/10 171 bp (15,732) DJ CDX NA HY Series 9 Index 25-35% tranche 11,500,000 12/20/10 90 bp (270,020) DJ CDX NA HY Series 9 Index 25-35% tranche 11,500,000 12/20/10 104.5 bp (222,889) DJ CDX NA HY Series 9 Index, 25-35% tranche 10,560,000 12/20/10 163 bp (26,981) DJ CDX NA IG Series 8 Index 8,267 529,000 6/20/12 35 bp (2,749) DJ CDX NA IG Series 8 Index 30-100% tranche 9,026,600 6/20/12 (3.125 bp) 54,372 DJ CDX NA IG Series 8 Index 30-100% tranche 43,869,400 6/20/12 (8 bp) 171,363 DJ LCDX NA Series 9.1 Index 15-100% tranche 2,875,000 12/20/12 59.3 bp (52,934) Fed Republic of Brazil, 12.25%, 3/6/30 115,000 8/20/12 113 bp 1,142 Fed Republic of Brazil, 12.25%, 3/6/30 115,000 8/20/12 120 bp 1,489 Freescale Semiconductor, 8 7/8%, 12/15/14 571,000 6/20/10 (228 bp) 33,992 Freescale Semiconductor, 8 7/8%, 12/15/14 571,000 6/20/12 355 bp (60,713) Goldman Sachs Group, Inc., 6.6%, 1/15/12 1,205,000 9/20/12 45.5 bp (10,735) Goldman Sachs Group, Inc., 6.6%, 1/15/12 1,205,000 9/20/17 (58 bp) (1,233) Morgan Stanley Dean Witter, 6.6%, 4/1/12 1,205,000 9/20/12 48 bp (25,221) Morgan Stanley Dean Witter, 6.6%, 4/1/12 1,205,000 9/20/17 (60.5 bp) 22,266 Republic of Argentina, 8.28%, 12/31/33 3,335,000 5/20/17 296 bp (489,011) Republic of Argentina, 8.28%, 12/31/33 330,000 9/20/12 (469 bp) (1,710) Republic of Ecuador, 10%, 8/15/30 560,000 5/20/12 540 bp 3,509 Republic of Ecuador, 10%, 8/15/30 570,000 6/20/12 600 bp 12,919 Republic of Ecuador, 10%, 8/15/30 340,000 5/20/12 540 bp 2,130 Republic of Peru, 8 3/4%, 11/21/33 1,185,000 10/20/16 215 bp 65,827 Republic of Turkey, 11 7/8%, 1/15/30 4,200,000 5/20/17 228 bp (3,490) Republic of Venezuela, 9 1/4%, 9/15/27 1,190,000 5/20/08 (130 bp) (793) Republic of Venezuela, 9 1/4%, 9/15/27 1,190,000 5/20/12 183 bp (98,074) Transocean, Inc., 7 3/8%, 4/15/18 220,000 3/20/18 (78.5 bp) 3,393 United Mexican States, 7.5%, 4/8/33 665,000 4/20/17 67 bp (7,819) United Mexican States, 7.5%, 4/8/33 3,815,000 8/20/17 72 bp (29,757) Wind Acquisition 9 3/4%, 12/1/15 EUR 240,000 12/20/10 (357 bp) (3,935) XL Capital Assurance Inc. $830,000 12/20/12 400 bp (64,546) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12 1,080,000 6/20/12 (150 bp) (9,715) D.R. Horton Inc., 7 7/8%, 8/15/11 735,000 9/20/11 (426 bp) (8,604) General Motors Corp., 7 1/8%, 7/15/13 960,000 9/20/08 500 bp 5,507 Pulte Homes Inc., 5.25%, 1/15/14 690,000 9/20/11 (482 bp) (13,431) Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 150,000 6/20/17 295 bp (17,136) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 500,000 (F) 6/20/09 190 bp (7,320) Aramark Services, Inc., 8.5%, 2/1/15 125,000 12/20/12 355 bp (2,710) Bombardier, Inc, 6 3/4%, 5/1/12 545,000 6/20/12 (114 bp) 3,156 DJ ABX NA CMBX BBB Index 61 83,661 (F) 10/12/52 (134 bp) 16,779 DJ CDX NA CMBX AAAA Index 889,738 33,900,000 2/17/51 35 bp 111,127 DJ CDX NA HY Series 7 Index 61,940 1,304,000 12/20/09 (325 bp) 51,595 DJ CDX NA HY Series 9 Index 666,800 16,670,000 12/20/12 375 bp (50,010) DJ CDX NA IG Series 7 Index 10-15% tranche 52,160 1,304,000 12/20/09 0 bp (60,636) DJ CDX NA IG Series 8 Index 60,116 5,000,000 6/20/12 35 bp (44,001) Dominican Republic, 8 5/8%, 4/20/27 1,190,000 11/20/11 (170 bp) 6,414 Dynegy Holdings Inc., 6 7/8%, 4/1/11 150,000 6/20/12 225 bp (9,306) Freeport-McMoRan Copper & Gold, Inc. 597,100 3/20/12 (83 bp) (3,988) Freeport-McMoRan Copper & Gold, Inc. 1,788,300 3/20/12 44 bp (14,330) Nalco, Co. 7.75%, 11/15/11 80,000 9/20/12 330 bp (2,538) Republic of Venezuela, 9 1/4%, 9/15/27 510,000 10/12/12 339 bp (17,097) Russian Federation, 5%, 3/31/30 10,000,000 3/20/12 48 bp (120,553) Target Corp., 4%, 6/15/13 1,055,000 6/20/17 (61.5 bp) 7,151 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Key to holding's currency abbreviations ARS Argentine Peso BRL Brazilian Real CAD Canadian Dollar EGP Egyptian Pound EUR Euro GBP British Pound IDR Indonesian Rupiah INR Indian Rupee JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $653,365,497, resulting in gross unrealized appreciation and depreciation of $34,026,273 and $22,032,019, respectively, or net unrealized appreciation of $11,994,254. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at December 31, 2007 was $19,610 or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at December 31, 2007. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at December 31, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At December 31, 2007, the value of securities loaned amounted to $285,315. The fund received cash collateral of $293,250 which is pooled with collateral of other Putnam funds into 57 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $477,583 for the period ended December 31, 2007. During the period ended December 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $62,561,467 and $82,376,478, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at December 31, 2007. (U) A portion of the position represents unfunded loan commitments. As of December 31, 2007, the fund had unfunded loan commitments of $534,936, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Community Health Systems, Inc. $30,270 Golden Nugget, Inc. 58,182 Hub International, Ltd. 32,001 IASIS Healthcare, LLC/IASIS Capital Corp. 71,542 Isle of Capri Casinos, Inc. 62,941 Meg Energy Corp. 100,000 NRG Energy, Inc. 180,000 Totals $534,936 At December 31, 2007, liquid assets totaling $387,802,852 have been designated as collateral for open forward commitments, swap contracts, forward contracts, options and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2007. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at December 31, 2007. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at December 31, 2007: (as a percentage of Portfolio Value) Argentina 1.3% Brazil 0.5 Canada 1.5 Cayman Islands 0.8 Colombia 0.6 France 1.0 Ireland 2.3 Japan 5.9 Luxembourg 1.0 Sweden 0.8 United Kingdom 1.6 United States 79.9 Other 2.8 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2008
